 



EXHIBIT 10
 
Lease
Between
2020 Calamos Court LLC,
a Delaware Limited Liability Company,
as Landlord,
and
Calamos Holdings, Inc.
a Delaware Corporation,
as Tenant
Dated as of October 7, 2004
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page      
 
        1.  
Demise of Premises
    1      
 
        2.  
Title and Condition
    1      
 
        3.  
Use of Premises
    2      
 
        4.  
Term
    2      
 
        6.  
Net Lease; Non-Terminability
    3      
 
        7.  
Taxes and Assessments; Tax and Insurance Escrow; Compliance with Law;
Environmental Matters
    5      
 
        8.  
Indemnification
    9      
 
        9.  
Liens
    10      
 
        10.  
Maintenance and Repair; Easements
    11      
 
        11.  
Tenant’s Initial Improvements; Alterations
    12      
 
        12.  
Insurance
    16      
 
        13.  
Casualty
    19      
 
        14.  
Condemnation
    20      
 
        15.  
Termination of Lease Following Major Casualty, Major Condemnation or Material
Temporary Taking
    22      
 
        17.  
Financial Statements
    24      
 
        18.  
Permitted Contests
    26      
 
        19.  
Default Provisions
    26  



--------------------------------------------------------------------------------



 



                      Page   20.  
Additional Rights of Landlord
    31      
 
        21.  
Notices, Demands and Other Instruments
    31      
 
        22.  
Transfer by Landlord
    32      
 
        23.  
Mortgaging by Landlord
    33      
 
        24.  
Estoppel Certificates
    34      
 
        25.  
No Merger
    34      
 
        26.  
Surrender
    35      
 
        28.  
Severability
    35      
 
        29.  
Savings Clause
    35      
 
        30.  
Binding Effect
    35      
 
        31.  
Memorandum of Lease
    35      
 
        32.  
Table of Contents; Headings
    36      
 
        33.  
Governing Law
    36      
 
        34.  
Certain Definitions
    36      
 
        35.  
Assignment of Intangibles
    38      
 
        36.  
Representation and Warranties
    38      
 
        37.  
Exhibits
    38      
 
        38.  
Exculpatory Clause
    39      
 
        39.  
Jury Waiver
    39  

-ii-



--------------------------------------------------------------------------------



 



                      Page   40.  
Quiet Enjoyment
    39      
 
        41.  
Landlord and Tenant Easements
    39      
 
        42.  
Counterparts
    39      
 
        43.  
Change of Control
    39  

          Exhibits        
 
Exhibit 1.1   —  
Legal Description
Exhibit 2   —  
Building Plans
Exhibit 5   —  
Basic Rent
Exhibit 7   —  
Default Purchase Offer Price
Exhibit 9   —  
Permitted Exceptions
Exhibit 11-A   —  
Description of Tenant’s Initial Improvements
Exhibit 11-B   —  
TI Credit Disbursement Procedures
Exhibit 15-1   —  
Event of Loss Purchase Offer Price
Exhibit 15-2   —  
Additional Sales Closing Requirements
Exhibit 16(b)   —  
Form of Assumption Agreement
Exhibit 24-1   —  
Estoppel Certificate
Exhibit 24-2   —  
Estoppel Certificate
Exhibit 31   —  
Memorandum of Lease
Exhibit 36   —  
Representations and Warranties

-iii-



--------------------------------------------------------------------------------



 



Index of Definitions



              Page  
 
       
Additional Rent
    3  
Alterations
    12  
Alterations Budget
    13  
Bankruptcy Law
    26  
Bankruptcy Laws
    26  
Basic Rent
    2  
Basic Rent Payment Dates
    2  
Casualty
    18  
Condemnation
    19  
Damages
    9  
Default Purchase Offer
    28  
Default Rate
    3  
Discount Rate
    28  
Easements
    11  
Environmental Laws
    8  
Event of Default
    25  
Event of Loss Purchase Offer
    21  
Hazardous Material
    8  
Imposition
    35  
Improvements
    1  
Indemnified Parties
    7  
Indemnified Party
    7  
Landlord
    1  
Landlord Easement
    37  
Landlord Easements
    37  

              Page  
 
       
Late Charge
    3  
Lease
    35  
Legal Requirements
    34, 35  
Major Casualty
    21  
Material Temporary Taking
    19  
Mortgage
    31  
Mortgagee
    31  
Net Award
    20  
Net Insurance Proceeds
    17  
Non-Termination Taking
    19  
Notice
    30  
Premises
    1  
Property Insurance
    15  
Quarterly Default Purchase Offer
    29  
Quarterly Default Purchase Offer Date
    29  
Required Insurance
    15  
SEC
    23  
Severable Additions
    15  
Taxes
    5  
Tenant
    1  
Tenant Easement
    37  
Tenant Easements
    37  
Termination Date
    21  
Termination Notice
    21  



 



--------------------------------------------------------------------------------



 



Lease
This LEASE, dated as of October 7, 2004, between 2020 Calamos Court LLC, a
Delaware limited liability company (herein, as further defined in Paragraph 34,
called “Landlord”), having an address at 1111 East Warrenville Road, Naperville,
Illinois, and Calamos Holdings, Inc., a Delaware corporation, (herein called
“Tenant”), having an address at 1111 East Warrenville Road, Naperville,
Illinois.

1.   Demise of Premises

In consideration of the rents and covenants herein stipulated to be paid and
performed, Landlord hereby demises and lets to Tenant, and Tenant hereby lets
from Landlord, for the term herein described, the premises (herein called the
“Premises”) consisting of:
1.1.     That parcel of land containing approximately 5.3895 acres, with the
corresponding legal description and address listed on Exhibit 1.1 attached
hereto and made a part hereof, together with all of Landlord’s right, title and
interest, if any, in and to all easements, rights of way, appurtenances, strips
and gores of land, mineral rights, water rights and other interests, rights and
benefits thereunto belonging, and to all public or private streets, roads,
avenues, alleys, or passways, open or proposed, on or abutting the parcel of
land (collectively, the “Land”);
1.2.     Landlord’s right, title and interest in any and all improvements, now
or hereafter in existence on the Land, including, without limitation, all
parking areas, systems, building systems, fixtures, amenities, facilities,
machinery and equipment used in the operation of the building and other
improvements, conduits, ducts, hot water heaters, oil burners, domestic water
systems, and installations including those used to provide fire protection,
heat, exhaust, ventilation, air conditioning, electrical power, light, plumbing,
gas, sewer and water thereto, all elevators, escalators, canopies, and the
physical structure of all signs, which are used for the operation of the
Building, as such term is defined in Section 34 (collectively, the
“Improvements”); but excluding all of the following which are, subject to the
terms of this Lease, Tenant’s property: all furniture, trade fixtures,
non-building equipment, telephone systems, security systems, computer systems
and satellite systems.

2.   Title and Condition

The Premises are demised and let subject to (a) the rights of any parties in
possession and the existing state of the title as of the commencement of the
Term of this Lease, including the Permitted Exceptions (as defined in Exhibit 9
hereto), (b) any state of facts which an accurate survey or physical inspection
thereof might show, (c) all zoning regulations, restrictions, rules and
ordinances, building restrictions and other laws and regulations now in effect
or hereafter adopted by any governmental authority having jurisdiction, and
(d) the condition of any buildings, structures and other improvements located
thereon, as of the commencement of the Term of this Lease, without
representation or warranty by Landlord, express or implied. Without limiting the
foregoing, Tenant accepts, as of the commencement of the Term of this lease, the
Premises in “As Is” condition, with all faults. Landlord is in the

 



--------------------------------------------------------------------------------



 



process of constructing the Building (as defined in Paragraph 34), in accordance
with the plans and specifications described in Exhibit 2 hereto (the “Plans”)
approved by Tenant. Landlord hereby assigns, without recourse or warranty
whatsoever, to Tenant as of the commencement of the Term of this Lease, all
Warranties. In confirmation of such assignment, Landlord will cooperate with
Tenant, at Tenant’s sole expense, to effectuate the same. Such assignment shall
remain in effect until the expiration or termination of this Lease and
thereafter shall be null and void, unless the Premises is conveyed to Tenant
pursuant to the terms hereof in which event such assignment shall remain in full
force and effect without any further action by either party (except, in such
case, Landlord agrees, at Tenant’s sole cost and expense, to execute any
certificate or other instrument which Tenant may reasonably request). As used
herein, the term “Warranty” shall mean all warranties, guaranties and
indemnities, express or implied, and similar rights which Landlord may have
against any manufacturer, engineer, contractor, builder or any other Person in
respect of the Premises including, by way of example, any right and remedy
existing under contract or pursuant to the Uniform Commercial Code of the State
of Illinois as in effect from time to time. To the maximum extent permitted by
law, Tenant waives (i) any implied warranty of suitability for the Premises,
(ii) any implied warranty of fitness for a particular purpose or merchantability
or design or quality of the Premises and (III) any defects (latent or otherwise)
with respect to the premises, including the building.

3.   Use of Premises

Subject to applicable Legal Requirements, Tenant may use the Premises for any
purpose permitted under and in accordance with all Legal Requirements and in
accordance with the terms of this Lease, including without limitation the
provisions of subparagraph 7(e)(v).

4.   Term

Subject to the terms and conditions hereof, Tenant shall have and hold the
Premises for a term (herein called the "Term") commencing on the first day of
the first calendar month following the date on which Landlord delivers
possession of the Premises to Tenant in Delivery Condition (the “Commencement
Date”) and ending, unless sooner terminated pursuant to the terms hereof, on
May 31, 2025 (the “Expiration Date”. The Premises shall be deemed to be in
“Delivery Condition” upon (x) substantial completion of construction of the
Premises by Landlord in accordance with the Plans and (y) receipt of the
Stocking and Training Permit issued by the City of Naperville.

5.   Rent

(a)     Tenant covenants to pay to Landlord, as rent for the Premises commencing
on the Commencement Date and thereafter during the Term, the amounts set forth
on or determined pursuant to Exhibit 5 hereto, (herein called the “Basic Rent”)
in monthly installments in advance, beginning on the Commencement Date and on
the first day of each calendar month thereafter during the Term (herein called
the “Basic Rent Payment Dates”), by wire or other electronic transfer of
immediately available funds to the Landlord at the address set forth above

-2-



--------------------------------------------------------------------------------



 



and/or to such other person or such other place or account as Landlord from time
to time may designate to Tenant in writing, including, without limitation,
Landlord may designate to Tenant in writing that all or a portion of the monthly
Basic Rent be paid directly to a Mortgagee or an institutional payment agent. If
Tenant shall fail to vacate and surrender the Premises in accordance with the
terms of this Lease upon the expiration or earlier termination of this Lease,
then until such time as Tenant so vacates and surrenders the Premises, Tenant
shall pay Basic Rent at a rate of one hundred fifty percent (150%) of the Basic
Rent for the last year of the Term. Nothing in the previous sentence shall be
construed or operate as a waiver of Landlord’s right of re-entry or any other
right of Landlord resulting from such holding over. Subject to the second
sentence of subparagraph 7(a), Tenant shall pay when due all taxes payable on
Basic Rent and Additional Rent (as defined below), whether imposed on Landlord
or Tenant, including without limitation, all gross rent taxes and sales taxes on
such Basic Rent and Additional Rent, but calculated as if the Basic Rent and the
Additional Rent were the sole income of Landlord.
(b)     Tenant covenants that all other amounts, liabilities and obligations
which Tenant assumes or agrees to pay or discharge pursuant to this Lease
together with every fine, penalty, interest and cost which may be added for
nonpayment or late payment thereof or of Basic Rent, shall constitute additional
rent hereunder (herein called “Additional Rent”). In the event of any failure by
Tenant to pay or discharge any Additional Rent, Landlord shall have all rights,
powers and remedies provided herein or by law in the case of nonpayment of Basic
Rent. Tenant also covenants to pay to Landlord on demand an amount (the “Late
Charge”) equal to two percent (2%) of the payment amount then due on all
installments of Basic Rent which are more than ten (10) days overdue, to cover
Landlord’s administrative expenses. The actual amount of Landlord’s
administrative expenses arising by reason of a late payment will be difficult to
ascertain, and the parties agree that the Late Charge as calculated above is a
reasonable estimate thereof. In addition, Tenant further covenants to pay to
Landlord on demand interest at the per annum rate of interest equal to the
greater of (a) two percent (2%) plus the “prime rate” as reported by the Wall
Street Journal or (b) the interest rate applicable to late payments of interest
or principal due with respect to any debt secured by a first Mortgage (such
greater rate being referred to as the “Default Rate”), provided that the Default
Rate shall not exceed the maximum rate permitted by applicable law, on all Basic
Rent and Additional Rent due to Landlord from the date due until such amount is
paid in full. If the Wall Street Journal is no longer published or the Wall
Street Journal discontinues publication of the “prime rate,” then Landlord shall
substitute a comparable prime rate.

6.   Net Lease; Non-Terminability

(a)     This is an absolutely net lease to Landlord. It is the intent of the
parties hereto that the Basic Rent payable under this lease shall be an
absolutely net return to the Landlord and that commencing on the Commencement
Date and thereafter during the Term, the Tenant shall pay all costs and expense
relating to the Premises and the business carried on therein, unless otherwise
expressly provided to the contrary in this Lease. Any amount or obligation
relating to the Premises that is not expressly declared to be that of the
Landlord shall be deemed to be an obligation of the Tenant to be performed by
the Tenant at the Tenant’s expense. Basic Rent and

-3-



--------------------------------------------------------------------------------



 



Additional Rent shall be paid by Tenant without notice or demand (except as
expressly provided herein), setoff, counterclaim, abatement, suspension,
deduction or defense.
(b)     This Lease shall not terminate, nor shall Tenant have any right to
terminate this Lease (except as otherwise expressly provided to the contrary in
Paragraph 15), nor shall Tenant be entitled to any abatement of rent, nor shall
the obligations of Tenant under this Lease be affected, by reason of any of the
following: (i) any damage to or destruction of all or any part of the Premises
from whatever cause regardless of whether the improvements may be rebuilt
following such damage or destruction to be the same as they were before such
event because of applicable Legal Requirements or otherwise; (ii) the taking of
the Premises or any portion thereof by condemnation, eminent domain, requisition
or otherwise; (iii) the prohibition, limitation or restriction of Tenant’s use
of all or any part of the Premises, or any interference with such use; (iv) any
eviction by paramount title or otherwise; (v) Tenant’s acquisition or ownership
of all or any part of the Premises, except as expressly provided herein;
(vi) any default on the part of Landlord under this Lease or under any other
agreement to which Landlord and Tenant may be parties; or (vii) any other cause
whether similar or dissimilar to the foregoing, any present or future law to the
contrary notwithstanding. It is the intention of the parties hereto that the
obligations of Tenant hereunder shall be separate and independent covenants and
agreements, that the Basic Rent and the Additional Rent shall continue to be
payable in all events, and that the obligations of Tenant hereunder shall
continue unaffected in all events, unless the requirement to pay or perform the
same shall have been terminated pursuant to an express provision of this Lease.
Notwithstanding anything to the contrary contained above in this Paragraph 6,
Tenant retains a separate and independent right to sue Landlord or seek
equitable remedies against Landlord with respect to any claim Tenant may have
against Landlord or in any way relating to this Lease or the Premises; provided,
however, any judgment, order or injunction or equitable relief granted in favor
of Tenant shall not abate, be set-off against, reduce or otherwise affect
Tenant’s obligation to pay Basic Rent or Additional Rent or terminate or suspend
this Lease or reduce, defer or otherwise affect any Tenant’s obligations
hereunder.
(c)     Tenant agrees that it will remain obligated under this Lease in
accordance with its terms, and that it will not take any action to terminate,
rescind or avoid this Lease, notwithstanding (i) the bankruptcy, insolvency,
reorganization, composition, readjustment, liquidation, dissolution, or
winding-up or other proceeding affecting Landlord or its successors in interest
or (ii) any action with respect to this Lease which may be taken by any trustee
or receiver of Landlord or its successors in interest or by any court in any
such proceeding.
(d)     Except as specifically provided in this Lease, Tenant waives all rights
which may now or hereafter be conferred by law (i) to quit, terminate or
surrender this Lease or the Premises or any part thereof or (ii) to any
abatement, suspension, deferment or reduction of the basic rent or additional
rent.

-4-



--------------------------------------------------------------------------------



 



7.   Taxes and Assessments; Tax and Insurance Escrow; Compliance with Law;
Environmental Matters

(a)     Subject to Paragraph 18 below, commencing on the Commencement Date and
thereafter during the Term Tenant shall pay or discharge all Impositions, as
defined in Subparagraph 34(e), when due. Notwithstanding the foregoing provision
of this subparagraph 7(a), Tenant shall not be required to pay any franchise,
corporate, estate, inheritance, succession, transfer, net income or excess
profits taxes of Landlord hereunder (other than (i) transfer and documentary
taxes, intangible taxes, recording fees, or similar charges payable in
connection with a conveyance to Tenant pursuant to this Lease, the execution of
this Lease or the recording of any memorandum or notice of this Lease or any
extension of the Term, (ii) any taxes on sales, rents or gross receipts or
similar taxes imposed or levied upon, assessed against or measured by the Basic
Rent or Additional Rent or levied upon or assessed against the Premises, and
(iii) any tax, assessment, charge or levy imposed or levied upon or assessed
against Landlord in substitution for or in place of an Imposition). Tenant
agrees to furnish to Landlord, within thirty (30) days after written request
therefor, evidence of the payment of all Impositions. Subject to Paragraph 18
below, Tenant shall pay all real estate taxes, other ad valorem taxes and
special assessments on the Premises (“Taxes”) and charges for utilities consumed
on the Premises which become due during the Term (even if such Taxes and charges
accrued or pertain to a period prior to the Commencement Date) and also all
Taxes which accrue during the Term and charges which relate to utilities
consumed during the Term. Taxes shall be prorated at the end of the Term, and
Tenant shall pay its estimated share of unpaid Taxes which will accrue through
the end of the Term with the last installment of Basic Rent due hereunder (such
share to be reprorated upon issuance of the actual bill therefor). In the event
that any special assessment levied or assessed against the Premises during the
Term hereof may be legally paid in installments, Tenant shall have the option to
pay such special assessment in installments. In such event, Tenant shall be
liable only for those installments of the special assessment, and any accrued
interest and penalties, relating thereto, which become due and payable prior to
the expiration of the Term. Landlord’s and Tenant’s obligations under this
subparagraph 7(a) shall survive the expiration or earlier termination of this
Lease.
(b)     Subject to Paragraph 7(c) below, commencing on the Commencement Date and
thereafter during the Term Tenant shall make deposits in respect of all Taxes
and insurance premiums for the Required Insurance (as defined below) accruing
during the Term with Landlord (or as Landlord directs in writing to Tenant) in
monthly installments on or before the first day of each calendar month, in
advance, in an amount estimated by Landlord or the first Mortgagee to be
sufficient to create an available fund to pay such Taxes and premiums as they
become due; provided, if such installments are required by the first Mortgagee,
Tenant shall pay such installments in the amount estimated by such Mortgagee to
such Mortgagee as directed by such Mortgagee in writing to Tenant. Upon receipt
of bills for Taxes and/or insurance premiums due during a calendar year, Tenant
shall submit to Landlord (and the first Mortgagee if it so requests) a written
statement of the actual amount of the Taxes and insurance premiums then due and
the amount, if any, theretofore deposited by Tenant in respect thereof. If,
during the Term of the Lease, the total amount theretofore deposited by Tenant
under this subparagraph 7(b) in respect thereto shall be less than the actual
amount due for all Taxes and insurance premiums for

-5-



--------------------------------------------------------------------------------



 



such year (or portion thereof), as shown in such statement, Tenant shall pay to
Landlord (or the first Mortgagee, as applicable) the shortfall at the time of
submission of such statement. If it appears, in the reasonable judgment of
Landlord or the first Mortgagee, as applicable, that the monthly deposits made
by Tenant have created a reserve in excess of the amount necessary to pay Taxes
and insurance premiums as they become due, the excess shall be credited against
the next deposit or deposits of Taxes and insurance premiums due from Tenant
hereunder or, if the Lease shall have expired or have been terminated, the
excess shall be returned to Tenant. All amounts due under this subparagraph 7(b)
shall be payable to Landlord at the place where the Basic Rent is payable (or to
the first Mortgagee, as provided above, as applicable) and shall be held for the
benefit of Tenant with either, at the Landlord’s option, the first Mortgagee or
a financial institution designated by Landlord or the first Mortgagee, provided
that following the occurrence of an Event of Default by Tenant under this Lease,
any balance existing in the account may be applied by Landlord or the first
Mortgagee to any amount then owed by Tenant pursuant to this Lease, but neither
Landlord nor the first Mortgagee shall be obligated to do so. Tenant shall have
no authority to direct Landlord or the first Mortgagee to apply such deposits
against any obligation of Tenant under this Lease, and any such application by
Landlord or the first Mortgagee shall not have the effect of curing any default.
Said amounts deposited by Tenant under this subparagraph 7(b) may be held in
commingled accounts, and no interest shall be payable thereon, except to the
extent otherwise required by law. A copy of a bill for Taxes or insurance
premiums shall at all times be sufficient evidence of the amount of Taxes
levied, assessed or imposed against the Premises to which such bill relates or
the amount of insurance premiums for some or all of the Required Insurance.
Landlord’s and Tenant’s obligations under the third and fourth sentences of this
subparagraph 7(b) shall survive the expiration or early termination of this
Lease. Provided no Event of Default has occurred and is then continuing, any
balance of funds remaining on deposit with Landlord or the first Mortgagee at
the expiration or early termination of this Lease shall be returned to Tenant by
the holder thereof.
(c)     Notwithstanding subparagraph 7(b) above, so long as no Event of Default
has occurred and is continuing under this Lease and Tenant is not delinquent in
the payment of Taxes or premiums for Required Insurance, Tenant shall not be
required to make monthly installments toward Taxes and premiums for Required
Insurance as provided in subparagraph 7(b) above, rather Tenant shall (i) pay
all Taxes no later than ten (10) days prior to the due date thereof and all
premiums for Required Insurance on or before the due date thereof and (ii) if
requested by Landlord, give evidence of payment of each such item to Landlord
and the first Mortgagee no later than ten (10) business days after request
therefor. If an Event of Default has occurred and is continuing and Landlord
requires that Tenant make monthly installments toward Taxes and Required
Insurance as provided in subparagraph 7(b) above, Landlord or first Mortgagee
shall so advise Tenant in a written notice, and Tenant shall commence making
such monthly deposits on the next scheduled rental payment date which occurs
more than ten (10) business days following such notice. Such notice shall state
the amount of the monthly installments required to be paid by Tenant until
adjustment thereof pursuant to subparagraph 7(b) above. The first such monthly
installment shall include a catch-up payment with respect to calendar months in
the applicable tax and insurance fiscal years that have expired prior the due
date of such first monthly installment.

-6-



--------------------------------------------------------------------------------



 



(d)     Subject to Paragraph 18 below, commencing on the Commencement Date and
thereafter during the Term Tenant shall, at its expense, comply with, cause the
Premises to comply with, and cause the use of the Premises to comply with all
Legal Requirements (as defined in Paragraph 34 hereof), including those which
require the making of any structural, unforeseen or extraordinary changes,
whether or not any of the same involve a change of policy on the part of the
body enacting the same, including but not limited to, the Americans With
Disabilities Act of 1990 (42 U.S.C. Section 12101 et seq.). During the Term
Tenant shall, at its expense, comply with all changes required in order to
obtain the Required Insurance (as hereinafter defined), and comply with the
provisions of all contracts, agreements, instruments and restrictions existing
at the commencement of this Lease and included in the Permitted Exceptions or
thereafter created pursuant to the express provisions of this Lease. Tenant
shall provide to Landlord and any first Mortgagee promptly, but in no event
later than five (5) business days after receipt thereof, notice of all written
complaints pertaining to any alleged violation of any Legal Requirements and/or
the commencement of any proceedings or investigation (of which Tenant has
knowledge) under any Legal Requirements affecting or pertaining to the Premises.
Tenant shall defend (with counsel reasonably acceptable to Landlord), indemnify
and hold harmless each Indemnified Party (as defined below) from and against any
and all claims, expenses, liability, loss or damage (including all reasonable
attorneys’ fees and expenses) resulting from the failure to comply with Legal
Requirements.
(e)     Tenant covenants that at all times during the Term of this Lease it
shall:
(i)     Not cause, suffer or permit any Hazardous Material (other than
quantities that are necessary, customary and used in the ordinary course of
Tenant’s permitted use of the Premises, which use is in strict compliance with
Environmental Laws) to exist on or discharge from or onto, or be released at,
the Premises in violation of Environmental Laws (whether originating thereon,
placed therein or thereon by third parties, or migrating to the Premises from
other property), and shall promptly: (A) subject to Paragraph 18 below, remove,
remediate and dispose of any such Hazardous Material in compliance with all
Environmental Laws; (B) subject to Paragraph 18 below, pay any claim against
Tenant, any Indemnified Party (as defined below) or the Premises arising
therefrom; (C) remove any charge or lien upon any of the Premises relating
thereto; (D) defend (with counsel reasonably acceptable to Landlord), indemnify
and hold harmless Landlord, any Mortgagee and their respective officers,
directors, trustees, members, partners, shareholders, beneficiaries, employees
and agents (herein collectively called "Indemnified Parties” and individually an
"Indemnified Party") from any and all claims, expenses, liability, loss or
damage, including all reasonable attorneys’ fees and expenses, resulting from
any Hazardous Material that now or hereafter exists on or is discharged from or
is released at the Premises; and (E) prior to the expiration or earlier
termination of this Lease and in compliance with all Environmental Laws, remove
and dispose of all Hazardous Material which then exists on the Premises.
(ii)     Not cause, suffer or permit any Hazardous Material to exist on or
discharge from or be released at any property owned, operated or used by Tenant
which would result in any charge or lien upon the Premises and shall promptly:
(A) subject to

-7-



--------------------------------------------------------------------------------



 



Paragraph 18 below, pay any claim against Tenant, any Indemnified Party or the
Premises arising therefrom; (B) subject to Paragraph 18 below, remove any charge
or lien upon the Premises relating thereto; and (C) defend (with counsel
reasonably acceptable to Landlord), indemnify and hold harmless each Indemnified
Party from any and all claims, expenses, liability, loss or damage (including
all reasonable attorneys’ fees and expenses) resulting therefrom.
(iii)     Notify Landlord and any Mortgagee in writing of any Hazardous Material
(other than quantities that are necessary, customary and used in the ordinary
course of Tenant’s permitted use of the Premises, which use is in strict
compliance with Environmental Laws) that exists on or is discharged from or onto
or released at the Premises (whether originating thereon, placed therein or
thereon by third parties or migrating to the Premises from other property)
promptly after Tenant first has knowledge of such existence, discharge or
release.
(iv)     Provide Landlord and each Mortgagee prompt notice of (A) each
proceeding or inquiry of which Tenant becomes aware during the Term with respect
to the presence of any Hazardous Material on, under, from or about the Premises,
(B) each claim made or threatened by any third party against Landlord, Tenant or
the Premises relating to any loss or injury resulting from any Hazardous
Material of which Tenant becomes aware, and (C) Tenant’s discovery of any
occurrence or condition on any real property adjoining or in the vicinity of the
Premises that Tenant reasonably determines may cause Landlord, Tenant or the
Premises to be subject to any investigation or cleanup pursuant to any
Environmental Law. Tenant shall permit Landlord and any Mortgagee to join and
participate in, as a party if it so elects, any legal proceedings or action
initiated with respect to the Premises in connection with any Environmental Law
or Hazardous Material, and Tenant shall pay all reasonable attorneys’ fees and
disbursements incurred by Landlord and Mortgagee in connection therewith.
(v)     Not change its use of the Premises or permit the use of the Premises to
be changed to any purpose other than the use on the date hereof, or change the
Tenant’s business operations conducted at the Premises from that conducted on
the date hereof, if any such change of use or operations would (A) increase the
risk of any Hazardous Material being released or discharged at or from the
Premises or otherwise increase the environmental risk to the Premises,
(B) result in Tenant or Landlord being obligated to perform any remediation of
any Hazardous Material or (C) result in the rescinding or modification of any
waiver or stand-still agreement as to environmental compliance matters granted
by any governmental agency.
For purposes of this Lease, the following terms shall have the following
meanings: (1) “Hazardous Material” means any material, substance or waste which
is regulated as “hazardous”, “toxic”, a “contaminant”, a “pollutant” or other
such term of similar effect under any Environmental Laws; and (2) “Environmental
Laws” means any present or future statute, law, ordinance, rule or regulation of
any local, county, state or federal authority having jurisdiction over the
Premises or any portion thereof or its use, which pertains to environmental,

-8-



--------------------------------------------------------------------------------



 



health or safety matters and/or the regulation of any hazardous or toxic
materials, substance or waste. The Tenant’s obligations and liabilities under
this subparagraph 7(e) shall survive the expiration or earlier termination of
this Lease with respect to: (i) any obligation accruing during the period Tenant
or any subsidiary of Tenant held title to, or were in possession of, the
Premises prior to the date hereof or during the Term of this Lease; and (ii) any
Hazardous Material which exists or is discharged from or onto or released at the
Premises during the period Tenant or any subsidiary of Tenant held title to, or
were in possession of, the Premises prior to the date hereof or during the Term
of this Lease.
(f)     Upon Landlord’s or any first Mortgagee’s written request, at any time an
Event of Default has occurred and is continuing and at such other times as
Landlord or a first Mortgagee has reasonable grounds to believe that
(A) Hazardous Material has been released, stored or disposed on or around the
Premises (other than as permitted under this Lease) or (B) the Premises may be
in violation of Environmental Laws, Tenant shall, at Tenant’s sole cost deliver
to Landlord and any first Mortgagee a current inspection or audit of the
Premises prepared by an appropriate environmental consultant approved by
Landlord and any first Mortgagee indicating, to Landlord’s and such first
Mortgagee’s reasonable satisfaction, the presence or absence of Hazardous
Material at the Premises, including the presence or absence of friable asbestos
or substances containing asbestos at the Premises; provided, however, Tenant
shall only be required to pay for a single inspection or audit per event giving
rise to any first Mortgagee’s request. If Tenant fails to order any required
inspection or audit within thirty (30) days after any such written request,
Landlord may order same, in which event (1) subject to the proviso contained in
the immediately preceding sentence, Tenant shall reimburse Landlord upon demand
for the cost thereof, and (2) Landlord, any first Mortgagee and such
environmental consultants shall have the right to come onto the Premises to
perform such inspection and/or audit at reasonable times and on reasonable prior
notice. Tenant shall promptly deliver to Landlord copies of all monitoring
results and environmental inspections and reports that Tenant performs or
receives with respect to Hazardous Material at the Premises. The obligations of
Tenant under this subparagraph 7(f) shall survive the expiration or earlier
termination of this Lease.

8.   Indemnification

(a)     Commencing on the Commencement Date and thereafter during the Term
Tenant agrees to pay, and to protect, defend (with counsel reasonably acceptable
to Landlord), indemnify and hold harmless Landlord and the other Indemnified
Parties from and against any and all liabilities, losses, damages, costs,
expenses (including all reasonable attorneys’ fees and expenses), causes of
action, suits, claims, demands or judgments of any nature (herein collectively
called "Damages") whatsoever arising from (i) any use, condition or event
occurring on the Premises during the period Tenant or any subsidiary of Tenant
held title to, or were in possession of, the Premises prior to the date hereof
or during the Term of this Lease (including without limitation, the construction
or existence of any Alterations), (ii) any injury to, or the death of, any
person or damage to property on the Premises during the period Tenant or any
subsidiary of Tenant held title to, or were in possession of, the Premises prior
to the date hereof or during the Term of this Lease, (iii) any injury to, or the
death of, any person or damage to property upon adjoining sidewalks, streets or
rights of way or in any manner growing out of or

-9-



--------------------------------------------------------------------------------



 



connected with the use, non-use, condition or occupation of the Premises,
adjoining sidewalks, streets or rights of way during the Term, (iv) any
violation by Tenant of any agreement or condition of this Lease, or any contract
or agreement to which Tenant is a party or which pertains to the Premises or any
part thereof or the ownership, occupancy or use thereof, (v) any violation by
Tenant of any Legal Requirement or (vi) any material inaccuracy or misstatement
in any representation or warranty of Tenant provided to Landlord or any first
Mortgagee; provided, however, the foregoing indemnity shall not apply as to an
Indemnified Party with respect to claims arising solely from the willful
misconduct or negligence of such Indemnified Party. Without limiting the
foregoing, Damages shall include any reasonable costs and expenses incurred by
an Indemnified Party in the performance of Tenant’s obligations under this Lease
provided that such performance is done pursuant to and in accordance with the
terms of this Lease. If an Indemnified Party shall be made a party to any such
litigation commenced against Tenant, Tenant shall, at its option, either defend,
at Tenant’s sole cost and expense, such Indemnified Party with counsel
reasonably acceptable to such Indemnified Party or pay all costs and reasonable
attorneys’ fees and expenses incurred or paid by such Indemnified Party in
connection with such litigation. Tenant shall be entitled to a credit against
any payments for Damages due under this Paragraph 8 in the amount of (1) any
insurance recoveries or other reimbursements actually received by the
Indemnified Party under or from insurance policies paid for, directly or
indirectly, by Tenant or assigned to Landlord by Tenant or (2) received from
third parties other than Indemnified Parties. To the extent an Indemnified Party
has actually received any payments for Damages due under this Paragraph 8,
Tenant shall be subrogated to the rights of such Indemnified Party against any
third party other than an Indemnified Party with respect to such payments.
(b)     The Tenant’s obligations and liabilities under this Paragraph 8 shall
survive expiration or earlier termination of this Lease.

9.   Liens

Commencing on the Commencement Date and thereafter during the Term Tenant will
not, directly or indirectly, create or permit to be created and to remain for
more than thirty (30) days after Tenant obtains actual knowledge thereof, and
will, subject to Paragraph 18 below, promptly discharge (or bond over, if the
legal effect of bonding over will act as a discharge), at its expense, within
thirty (30) days after Tenant obtains actual knowledge thereof, any mortgage,
lien, encumbrance or charge on, pledge of, or conditional sale or other title
retention agreement with respect to, the Premises or any part thereof or
Tenant’s interest therein or the Basic Rent, Additional Rent or other sums
payable by Tenant under this Lease, other than any Mortgage or other encumbrance
created by Landlord or the Permitted Exceptions. Nothing contained in this Lease
shall be construed as constituting the consent or request, expressed or implied,
by Landlord to or for the performance of any labor or services or of the
furnishing of any materials for any construction, alteration, addition, repair
or demolition of or to the Premises or any part thereof by any contractor,
subcontractor, laborer, materialman or vendor. Notice is hereby given that
Landlord will not be liable for any labor, services or materials furnished or to
be furnished to Tenant, or to anyone holding the Premises or any part thereof,
and that no mechanic’s,

-10-



--------------------------------------------------------------------------------



 



construction or other liens for any such labor, services or materials shall
attach to or affect the interest of Landlord in and to the Premises.

10.   Maintenance and Repair; Easements

(a)     Tenant acknowledges that, with full awareness of its obligations under
this Lease, Tenant has accepted (and will accept) the condition, state of repair
and appearance of the Premises as of the Commencement Date. Commencing on the
Commencement Date and thereafter during the Term Tenant agrees that, at its
expense, it shall put, keep and maintain the Premises, including any altered,
rebuilt, additional or substituted buildings, structures and other improvements
thereto or thereon, in safe condition, repair and appearance, and in accordance
with the standards that are customarily followed in the operation and
maintenance of First-Class Office Buildings (as defined below), and shall make
all repairs and replacements necessary therefor. Without limiting the foregoing,
Tenant shall promptly make all structural and nonstructural, foreseen and
unforeseen, ordinary and extraordinary changes, replacements and repairs of
every kind and nature, and correct any patent or latent defects in the Premises,
which may be required to put, keep and maintain the Premises as a
First-Class Office Building and safe condition, repair and appearance. Tenant
will keep the Premises orderly and free and clear of rubbish. Tenant covenants
to perform or observe all terms, covenants and conditions of any easement,
restriction, covenant, declaration or maintenance agreement (collectively,
"Easements") to which it may at any time be a party or to which the Premises are
currently subject or become subject pursuant to this Lease (including Tenant
Easements and Landlord Easements), whether or not such performance is required
of Landlord under such Easements, including without limitation, payment of all
amounts due from Landlord or Tenant (whether as assessments, service fees or
other charges) under such Easements. Tenant shall deliver to Landlord and any
first Mortgagee promptly, but in no event later than five (5) business days
after receipt thereof, copies of all written notices received from any party
thereto regarding the non-compliance of the Premises or Landlord’s or Tenant’s
performance of obligations under any Easements. Tenant shall, at its expense,
use reasonable efforts to enforce compliance with any Easements benefiting the
Premises by any other person or entity or property subject to such Easement.
Landlord shall not be required to maintain, repair or rebuild, or to make any
alterations, replacements or renewals of any nature to the Premises, or any part
thereof, whether ordinary or extraordinary, structural or nonstructural,
foreseen or not foreseen, or to maintain the Premises or any part thereof in any
way or to correct any patent or latent defect therein. Tenant hereby expressly
waives any right to make repairs at the expense of Landlord which may be
provided for in any law in effect at the time of the commencement of the Term or
which may thereafter be enacted. If Tenant shall vacate or abandon the Premises,
it shall give Landlord and any Mortgagee immediate notice thereof. As used
herein, the term “First-Class Office Buildings” shall mean means first-class,
non-institutional, non-governmental office buildings located in suburban Chicago
which are similar in construction, size and type of systems and facilities to
the Building and with similar type of tenant(s), it being understood and agreed
that Tenant’s obligations hereunder with respect to maintaining and operating
the Building as a First Class Office Building shall not impose any obligation
upon Tenant to upgrade (as opposed to maintain or replace) the systems,
structure or facilities of the Building beyond the standard of the Building as
delivered to Tenant on the Commencement Date.

-11-



--------------------------------------------------------------------------------



 



(b)     Subject to Paragraph 18 below, if any portion of the Building at any
time during the Term shall encroach upon any property, street or right of way
adjoining or adjacent to the Premises, shall violate any Legal Requirement or
shall impair the rights of others under or hinder or obstruct any Easement or
right of way to which the Premises is subject, then, promptly after the written
request of any applicable governmental authority, Landlord or any other person
or entity affected by any such encroachment, violation, impairment, hindrance or
obstruction (which other person or entity may be Landlord with respect to any
such encroachment, violation or impairment which first arises after the date of
this Lease), Tenant shall, at its expense, either (i) obtain legally effective
variances of such legal requirements or waivers or settlements of all claims,
liabilities and damages resulting from each such encroachment, violation,
impairment, hindrance or obstruction whether the same shall affect Landlord,
Tenant or both, or (ii) make such changes in the Improvements on the Premises
and take such other action as shall be necessary to remove such encroachments,
hindrances or obstructions and to end such violations or impairments, including,
if necessary, the alteration or removal of any Improvement on the Premises;
provided, however, Tenant shall do so only (1) in a manner that does not lessen
the market value of the Premises and (2) in conformity with the requirements of
Paragraph 11 to the same extent as if such alteration or removal were an
alteration subject to the provisions of Paragraph 11.
(c)     Landlord, any Mortgagee and their respective agents and designees may
enter upon and inspect the Premises at reasonable times and on reasonable prior
notice and show the Premises to prospective Mortgagees and/or purchasers. Tenant
may designate an employee to accompany Landlord, any Mortgagee and their
respective agents and designees on such examinations. Tenant will provide, upon
Landlord’s request, records for the prior twelve (12) months with respect to
operating expenses (such as utility costs and maintenance expenses) of the
Premises and for the prior five (5) years with respect to repair and replacement
of structural elements, roof and mechanical systems in the Premises, provided,
except as may be explicitly required elsewhere in this Lease, Tenant shall have
no obligation to disclose records relating solely to the operation of Tenant’s
business as opposed to the operation, repair or replacement of the Premises.

11.   Tenant’s Initial Improvements; Alterations

A description of Tenant’s initial improvements and alterations (“Tenant’s
Initial Improvements”) necessary to prepare the Premises for its initial
occupancy is set forth on Exhibit 11-A hereto. Tenant shall cause all of
Tenant’s Initial Improvements to be constructed (the “Work”) in a manner
consistent with Exhibit 11-A. Tenant’s Initial Improvements shall be constructed
at Tenant’s sole cost and expense; provided, however, Tenant shall be entitled
to a credit in the amount up to $5,600,000 (which amount is the product of
140,000 square feet and $40.00 per square foot) to be used by Tenant for the
construction of Tenant’s Initial Improvements (the “TI Credit”). The TI Credit
shall be disbursed in accordance with Exhibit 11-B hereto.
Tenant shall not make or suffer to be made any alterations, additions or
improvements ("Alterations") in, on or to the Premises or any part thereof which
would (i) materially reduce

-12-



--------------------------------------------------------------------------------



 



the fair market value of the Premises used as an office building, (ii) create or
increase the likelihood of a hazardous or illegal condition, (iii) together with
any other related Alterations, cost in excess of Five Million Dollars
($5,000,000), (iv) alter the footprint of the Improvements or the structural
components of the Improvements, (v) increase the risk of any Hazardous Material
being released or discharged at or from the Premises or otherwise increase any
environmental risk to the Premises, (vi) result in Tenant or Landlord being
obligated to perform any remediation of any Hazardous Material, or (vii) result
in the rescinding or modification of any waiver or stand-still agreement as to
environmental compliance matters, zoning or any other Legal Requirements granted
by any governmental agency without, in each case, the prior written consent of
Landlord and any Mortgagee. Tenant’s Initial Improvements shall not constitute
Alterations for purposes of this Lease. Landlord may withhold its consent if an
Event of Default then exists. If Landlord’s consent to Alterations is required
under this Paragraph 11, Tenant shall not commence the work until and unless
Landlord and any Mortgagee shall have approved plans and specifications for such
Alterations, which approval shall not be unreasonably withheld, conditioned or
delayed. In the event Tenant makes any changes in or to any mechanical component
of the Premises (for example, a portion of the HVAC system), Tenant shall
replace the same with new mechanicals of equal or greater value and utility. All
Alterations shall be constructed in a good and workmanlike manner in compliance
with all Legal Requirements. Tenant shall satisfy the following conditions in
connection with all Alterations:
(1)     Tenant shall pay or cause to be paid the entire cost of such
Alterations;
(2)     Tenant shall take all necessary steps to prevent the imposition of liens
against the Premises as a result of such Alterations;
(3)     Tenant shall obtain and pay for all necessary permits and shall comply
with all applicable governmental requirements;
(4)     Tenant shall cause the construction of Alterations, once commenced, to
be diligently pursued to completion;
(5)     If the Alterations include any changes or new matter which would be
shown on an updated ALTA survey of the Premises (including such items
customarily required by institutional lenders), then Tenant shall obtain and
submit to Landlord and Mortgagee, promptly following substantial completion of
the Alterations, a revised ALTA survey of the Premises certified, and in a form
reasonably satisfactory, to Landlord and Mortgagee;
(6)     Tenant shall provide Landlord with “as built” plans for all Alterations
promptly following substantial completion of the Alterations; and
(7)     If the Alterations, together with any other related Alterations, are
reasonably expected to cost in excess of Five Million Dollars ($5,000,000) in
the aggregate, (i) Tenant shall provide a construction budget showing all “hard”
and “soft” costs to be incurred in connection with all such Alterations, plus a
reasonable

-13-



--------------------------------------------------------------------------------



 



contingency (the "Alterations Budget"), together with evidence reasonably
acceptable to the Landlord and any Mortgagee supporting the total costs
reflected in the Alterations Budget, which may include, among other things, one
or more fixed price or guaranteed maximum price contract(s), completion and
labor and materials bonds and costs analyses by reputable architects and
engineers, and (ii) Tenant shall demonstrate to the reasonable satisfaction of
the Landlord and any first Mortgagee the availability of liquid funds in an
amount sufficient to complete such Alterations and pay all costs and expenses in
connection therewith, which may be in the form of:
(A)     a segregated bank account, containing an amount at least equal to the
total costs (including contingency) shown in the Alterations Budget, at a bank
whose financial condition is reasonably acceptable to Landlord and any first
Mortgagee, which account shall be pledged, (including subordination of such
bank’s rights of setoff with respect to such account) to Landlord and its first
Mortgagee as security for the performance by Tenant of its obligation to
complete and pay for such Alterations (it being agreed that the funds in any
such account shall be available for application by Tenant to the costs of the
Alterations as such costs are incurred, subject to receipt of customary evidence
of completion of the work for which payment is being made, receipt of
appropriate lien waivers, and the sufficiency of the funds remaining in the
account to complete the Alterations); or
(B)     an irrevocable letter of credit, in an amount at least equal to the
total costs (including contingency) shown in the Alterations Budget, from a bank
or other financial institution regularly in the business of issuing letters of
credit and whose financial condition is reasonably acceptable to Landlord and
any first Mortgagee, which letter of credit shall be for a term and otherwise in
form and content reasonably acceptable to Landlord and any first Mortgagee and
which shall secure the performance by Tenant of its obligation to complete and
pay for such Alterations (it being agreed that the amount of such letter of
credit may be reduced as costs of the Alterations are paid, subject to receipt
of customary evidence of completion of the work for which payment has been made,
receipt of appropriate lien waivers, and the sufficiency of the remaining
balance of the letter of credit to complete the Alterations); or
(C)     a loan, in an amount at least equal to the total costs (including
contingency) shown in the Alterations Budget, from a bank or other financial
institution regularly in the business of making loans for construction,
alterations, or improvements to commercial or industrial properties and whose
financial condition is reasonably acceptable to Landlord and any first
Mortgagee, with such loan to be evidenced by legally binding loan documents
executed by Tenant and such lender that provide for disbursement of the
necessary funds on a regular basis as required for payment of such costs subject
only conditions customary for such loans and that are otherwise in a form
customary for such loans; or

-14-



--------------------------------------------------------------------------------



 



(D)     a surety bond, guarantee of completion, issued by a surety company
reasonably acceptable to Landlord; or
(E)     any combination of the facilities described in clauses (A), (B), (C)
and/or (D) above.
For purposes of this Paragraph 11, the financial condition of a bank or other
financial institution shall be reasonably acceptable if it meets guidelines
published from time to time by Standard & Poors or another nationally recognized
credit rating agency for holders of deposits in connection with issues of
investment grade debt instruments. In addition, any such bank or financial
institution shall have its principal offices in the continental United States or
shall have substantial branch operations and substantial assets in the
continental United States.
Notwithstanding anything to the contrary stated in this Paragraph 11, in the
event Tenant is required to make Alterations to the Premises in order to comply
with any Legal Requirements, Tenant may make or cause to be made such
Alterations without the prior written consent of (but upon the prior
notification to) Landlord and Mortgagee. Tenant shall (to the maximum extent
possible in compliance with all Legal Requirements) satisfy the conditions
specified in clauses (1) through (7) of this Paragraph 11 with respect to such
Alterations and Tenant shall make or cause to make such Alterations in the
manner which will have the least negative impact on the market value of the
Premises.
Except for Severable Additions, all Alterations shall at once become a part of
the realty and belong to Landlord. Severable Additions, movable furniture,
furnishings, decorations, trade fixtures and other personal property of Tenant
and its sublessees may be removed from the Premises at any time prior to the
expiration or earlier termination of this Lease, provided that Tenant shall
repair any damage to the Premises resulting from such removal and provided
further that Landlord shall have the right to purchase any or all Severable
Additions for fair market value at the end of the Term. Tenant shall give
Landlord reasonable advance notice prior to removing any Severable Additions.
For purposes of this Lease, the term “Severable Additions” shall mean all
additions to the Premises during the Term which (1) are readily removable
without causing more than de minimus damage to the Premises, (2) will not reduce
the value, useful life or utility of the Premises if removed, (3) are not
required for lawful use of the Premises and (4) have been paid for by Tenant
during any term of this Lease. The obligations of Tenant under this Paragraph 11
shall survive expiration or earlier termination of this Lease. Tenant shall
promptly upon request therefor reimburse Landlord and any Mortgagee the amount
of all reasonable fees and expenses incurred by them (including without
limitation reasonable attorneys’ fees and expenses and reasonable architects’
and engineers’ fees and expenses) in connection with any requests by Tenant to
perform Alterations, review any plans and specifications and/or budgets with
respect thereto, the performance of any Alterations and any other matters
addressed in this Paragraph 11.

-15-



--------------------------------------------------------------------------------



 



12.   Insurance

(a)     During the Term Tenant shall maintain, or cause to be maintained, at its
sole expense, the following insurance on the Premises (herein called the
“Required Insurance”):
(i)     Insurance with respect to the Improvements insuring against any peril
now or hereafter included within the classification “Cause of Loss — Special
Form” (sometimes referred to as “All Risk of Physical Loss”), without exclusion
for terrorism and together with an “Ordinance and Law” endorsement (“Property
Insurance”), in amounts at all times sufficient to prevent first Mortgagee from
becoming a co-insurer within the terms of the policies and under applicable law,
but in any event such insurance shall be maintained in an amount which, after
application of deductible, shall be equal to the full insurable value of the
Improvements, the term “full insurable value” to mean the actual replacement
cost of the Improvements (without taking into account any depreciation, and
exclusive of excavations, footings and foundations, landscaping and paving) and
in no event less than the coverage required pursuant to the terms of any Lease.
The policy shall name Landlord and any first Mortgagee as additional insureds
and loss payees. Not more frequently than every three (3) years, if in the
reasonable opinion of the Landlord the amount of the Property Insurance is found
to be inadequate, the Tenant will increase the insurance amount as required by
the Landlord. If the first Mortgagee or Landlord requires, but not more than
once every three (3) years, an appraisal shall be performed for purposes of
determining the sufficiency of insurance coverage, Tenant shall pay the costs
thereof otherwise payable by Landlord.
(ii)     Commercial general liability insurance naming the Landlord (and each of
its shareholders, members, partners and beneficiaries, as applicable) and any
Mortgagee as additional insureds against any and all claims as are customarily
covered under a standard policy form routinely accepted by institutional owners
and mortgagees of properties similar to the Premises, for bodily injury, death
and property damage occurring in or about the Premises and on adjoining streets
and sidewalks. Such insurance shall have a combined single limit of not less
than One Million Dollars ($1,000,000) per occurrence with a minimum One Million
Dollars ($1,000,000) aggregate limit and excess umbrella liability insurance in
the amount of at least Ten Million Dollars ($10,000,000). If Tenant has other
locations that it owns or leases, the liability insurance provided by this
clause (ii) policy may be a so-called blanket policy provided the blanket policy
includes a One Million Dollars ($1,000,000) aggregate limit per location
endorsement. Tenant shall be required to increase its insurance limits from time
to time consistent with coverage on properties in the same locality similarly
constructed, occupied and maintained. Such liability insurance shall be primary
and not contributing to any insurance available to Landlord and Landlord’s
insurance, if any, shall be in excess thereto. In no event shall the limits of
such insurance be considered as limiting the liability of Tenant under this
Lease.
(iii)     Workers’ compensation insurance in accordance with statutory law and
employers’ liability insurance with a limit of not less than One Hundred
Thousand

-16-



--------------------------------------------------------------------------------



 



Dollars ($100,000) per employee and Five Hundred Thousand Dollars ($500,000)
policy limit or the minimum amounts required by law, if greater than One Hundred
Thousand Dollars ($100,000) or Five Hundred Thousand Dollars ($500,000),
respectively.
(iv)     At all times during which construction, repairs or alterations are
being made with respect to the Improvements which either affect the structure of
the Improvements or will cost in excess of 5% of the value of the Premises,
(A) owner’s contingent or protective liability insurance covering claims not
covered by or under the terms or provisions of the above mentioned commercial
general liability insurance policy, and (B) the insurance provided for in
Section 12(a)(i) written in a so-called builder’s risk completed value form
(I) on a non-reporting basis, (II) against all risks insured against pursuant to
Section 12(a)(i), (III) including permission to occupy the Premises, and
(IV) with an agreed amount endorsement waiving co-insurance provisions.
(v)     Flood insurance in the highest available amount if it is determined that
the Premises are located in a special flood hazard zone. Each flood insurance
policy shall name Landlord and any first Mortgagee as insureds and loss payees.
(vi)     Such other insurance or in such other amounts as Landlord may, from
time to time, reasonably require, or which may, from time to time, be required
by Landlord so long as such other insurance and amounts are customarily required
to be carried on similar properties by institutional landlords or mortgagees in
the industry.
(b)     The policies required to be maintained by Tenant shall be with companies
having (i) an insurance company claims paying rating equal to or greater than A
by Standard & Poors Corporation or A2 by Moody’s Investment Service or be
considered equivalent to an NAIC 1 or other acceptable rating acceptable to the
Securities Valuation Office of the National Association of Insurance
Commissioners, and (ii) a general policy rating of A- or better and a financial
class of VII or better by A.M. Best Company, Inc. Insurers shall be licensed to
do business in the state in which the Premises are located and domiciled in the
USA. Except as may be otherwise specified in subparagraph 12(a), any deductible
amounts under any insurance policies required hereunder shall not exceed the
lesser of (A) One Million Dollars ($1,000,000) or (B) the deductible amounts
under insurance policies carried by Tenant or its Affiliates for similar
properties. Certificates of insurance (as to property insurance, using Accord
Form No. 27 (or the equivalent thereof), and as to liability insurance, using
Accord Form 25-S (or the equivalent thereof)) shall be delivered to Landlord and
each first Mortgagee prior to the Commencement Date and thereafter at least ten
(10) days prior to the expiration date of each required policy; provided,
however, at the request of a first Mortgagee, not less than ten (10) days prior
to the expiration dates of the foregoing insurance policies, Tenant shall
provide copies of replacement policies therefor to both Landlord and the first
Mortgagee; provided, further, in the case of renewals, Tenant may provide
Landlord and Mortgagee with binders therefor to be followed by copies of the
original policies when issued. At the request of Landlord or any first Mortgagee
Tenant shall provide evidence reasonably satisfactory to Landlord or such first
Mortgagee, as the case may be, of the payment of the premiums for such policies.
Tenant shall have the right to provide insurance coverage which it is obligated
to carry pursuant to the terms hereof in a

-17-



--------------------------------------------------------------------------------



 



blanket policy, provided such blanket policy expressly affords coverage to the
Premises and to Landlord and any Mortgagee as required by this Lease. Each
policy of insurance shall provide notification to Landlord and any first
Mortgagee at least thirty (30) days prior to any non-renewal, cancellation or
modification to reduce the insurance coverage.
(c)     Insurance claims by reason of damage to or destruction of any portion of
the Premises shall be adjusted by Tenant if an Event of Default does not then
exist and the reasonable estimate of the cost to repair the damage does not
exceed Five Million Dollars ($5,000,000), or by Landlord if an Event of Default
then exists or if the reasonable estimate of the cost to repair the damage
exceeds Five Million Dollars ($5,000,000). Tenant shall, promptly after any
damage or destruction to the Premises, advise Landlord and any first Mortgagee
of such occurrence and consult with Landlord and any first Mortgagee throughout
the process of adjusting any such claim. Landlord shall not be required to
prosecute any claim against, or to contest any settlement proposed by, an
insurer. Tenant may, at its expense, prosecute any such claim or contest any
such settlement in the name of Landlord, Tenant or both, and Landlord will join
therein at Tenant’s written request upon the receipt by Landlord of an indemnity
from Tenant against all costs, liabilities and expenses in connection therewith.
Subject to the provisions of Paragraphs 13 and 15, proceeds from the property
insurance policy, net of Tenant’s, and, if applicable, Landlord’s and
Mortgagee’s expenses incurred in adjusting and collecting such proceeds (such
net amount being the “Net Insurance Proceeds”) shall be made available by
Landlord or Mortgagee to Tenant; provided, however, that if the estimated cost
to repair the damage exceeds Five Million Dollars ($5,000,000), such proceeds
shall be made available by Landlord or Mortgagee to Tenant but only upon
submission to Landlord and any Mortgagee (A) prior to commencement of work, of
plans and specifications covering all repair and restoration work in form and
substance acceptable to Landlord and Mortgagee, and (B) prior to each periodic
disbursement: (1) reasonable evidence that the remaining unapplied proceeds of
the insurance will be sufficient to pay the remaining cost of the reconstruction
or repair and provide a reasonable reserve for contingencies, (2) certificates
of Tenant delivered to Landlord from time to time as such work or repair
progresses, each such certificate describing the work or repair for which Tenant
is requesting payment and the cost incurred by Tenant in connection therewith
and stating that Tenant has not theretofore received payment for such work and
has sufficient funds remaining to complete the work free of liens or claims,
(3) owner’s and contractor’s sworn statements in customary form and appropriate
waivers of mechanic’s or construction liens, (4) architect’s certificates in
customary form covering the work for which payment is requested, and (5) such
other requirements as may be imposed by any Mortgagee. Subject to the provisions
of Paragraphs 13 and 15, any proceeds remaining after Tenant has repaired the
Premises pursuant to Paragraph 13 shall be delivered to Tenant. No proceeds
shall be made available to Tenant pursuant to this subparagraph 12(c) if an
Event of Default has occurred and is continuing.
(d)     In the event Tenant does not purchase the insurance required by this
Lease, or fails to keep the same in full force and effect or fails to provide
Landlord with evidence of the insurance required to be carried or the payment of
premiums therefor as required by this Lease within the time periods provided
therefor in subparagraph 12(b), then in any such event Landlord may, but shall
not be obligated to, purchase the necessary insurance and pay the premium

-18-



--------------------------------------------------------------------------------



 



therefor. The Tenant shall repay to Landlord, as Additional Rent, the amount so
paid promptly upon demand together with interest at the Default Rate on such
payment from the date expended until the date reimbursed. In addition, Landlord
may recover from Tenant and Tenant agrees to pay, as Additional Rent, any and
all expenses (including reasonable attorneys’ fees) and damages which Landlord
may sustain by reason of the failure of Tenant to obtain and maintain such
insurance.
(e)     Landlord shall not be limited in the proof of any damages which Landlord
may claim against Tenant arising out of or by reason of Tenant’s failure to
provide and keep in force any of the Required Insurance to the amount of the
insurance premium or premiums not paid or incurred by Tenant and which would
have been payable under such insurance; but Landlord shall also be entitled to
recover as damages for such breach, the uninsured amount of any loss to the
extent of any deficiency in the Required Insurance, and damages, costs and
expenses of suit suffered or incurred by reason of or damage to, or destruction
of the Premises, occurring during any period when the Tenant may have failed or
neglected to obtain the Required Insurance. Tenant shall indemnify Landlord and
any Mortgagee for any cash outlays or other payments advanced by Landlord and
any Mortgagee on account of any deductibles under Required Insurance policies.
(f)     All policies of insurance required under this Paragraph 12 (except,
workers’ compensation insurance) shall contain clauses or endorsements to the
effect that:
(i)     no act or negligence of Landlord, or anyone acting for Landlord or of
Tenant or any sublessee or other occupant of the Premises, or failure to comply
with the provisions of any policy which might otherwise result in a forfeiture
of the insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Landlord and any Mortgagee is
concerned; and
(ii)     Neither Landlord nor any Mortgagee shall be liable for any insurance
premiums thereon or subject to any assessments thereunder.

13.   Casualty

(a)     Except as otherwise provided in Paragraph 15, if during the Term a part
of the Premises shall be damaged or destroyed by casualty (“Casualty”),
(i) Tenant shall promptly notify Landlord and Mortgagee thereof if the estimated
cost of rebuilding, replacing and repairing the same shall be or exceed Five
Million Dollars ($5,000,000); and (whether or not such estimated cost shall be
or exceed Five Million Dollars ($5,000,000) and whether or not insurance
proceeds are or will ever be available therefor) Tenant shall, with reasonable
promptness and diligence, rebuild, replace and repair any damage or destruction
to the Premises, at its expense, in conformity with the requirements of
Paragraph 11 (as if such work were Alterations) in such manner as to restore the
same to the same or better condition and equivalent or better value, as nearly
as possible, as existed immediately prior to such casualty and (ii) there shall
be no abatement of Basic Rent or Additional Rent.

-19-



--------------------------------------------------------------------------------



 



(b)     Notwithstanding anything in this Paragraph 13 to the contrary, if an
Event of Default has occurred and is continuing, Landlord, in the exercise of
its sole and absolute discretion, shall have the right, without limiting
Tenant’s obligations under subparagraph 13(a), to receive and retain any
insurance proceeds from any Casualty and to apply the same to any amounts due
under this Lease in any manner as Landlord, in its sole discretion, may
determine, instead of making such proceeds available to Tenant for the
rebuilding or restoration of the damaged portion of the Premises; provided,
however, that if Tenant purchases the Premises pursuant to an Event of Loss
Purchase Offer, Tenant shall receive a credit for the Net Insurance Proceeds
retained by Landlord.

14.   Condemnation

(a)     Subject to the rights of Tenant set forth in this Paragraph 14 and in
subparagraph 15(b), Tenant hereby irrevocably assigns to Landlord any award or
payment to which Tenant may be or become entitled with respect to the taking of
the Premises or any part thereof, by Condemnation or other eminent domain
proceedings pursuant to any law, general or special, or by reason of the
temporary taking of any interest in or the use or occupancy of the Premises or
any part thereof, by any governmental authority, civil or military, whether the
same shall be paid or payable in respect of Tenant’s leasehold interest
hereunder or otherwise; provided, however, the foregoing assignment shall not
apply to any separate award which Tenant may be entitled to claim against the
condemnor with respect to Tenant’s relocation expenses or with respect to the
value of Tenant’s personal property, so long as such separate award does not
reduce the Net Award to which Landlord is otherwise entitled. Landlord and any
first Mortgagee shall be entitled to participate in any such proceeding and the
expenses of Landlord and Mortgagee (including reasonable counsel fees and
expenses) shall be paid by Tenant.
(b)     For purposes of this Lease, (i) “Condemnation” shall mean a governmental
taking of all or any material portion of the Premises; and (ii) a “Material
Temporary Taking” shall mean a temporary governmental taking of all or any
material part of the Premises for a period in excess of twelve (12) months or a
period extending beyond the end of the Term. If during the Term (A) a portion of
the Premises shall be taken by Condemnation or other eminent domain proceedings
which taking does not result in a termination of this Lease pursuant to
Paragraph 15 or (B) the use or occupancy of the Premises or any part thereof
shall be temporarily taken by any governmental authority and such temporary
taking does not result in a termination of this Lease pursuant to Paragraph 15
(a taking described in clause (A) or (B) being a “Non-Termination Taking”), then
this Lease shall continue in full force and effect without abatement or
reduction of Basic Rent or Additional Rent notwithstanding such Condemnation or
taking. Tenant shall, promptly after any Non-Termination Taking (including after
the cessation of any temporary taking), at its expense, repair any damage caused
thereby in conformity with the requirements of Paragraph 11 (as if such work
were Alterations) so that, thereafter, the Premises shall be, as nearly as
possible, in a condition as good as the condition thereof immediately prior to
such taking. In the event of any Non-Termination Taking, Landlord shall make the
Net Award available to Tenant to make such repair; provided, however, if such
Net Award shall be in excess of Five Million Dollars ($5,000,000), Landlord
shall make the Net Award available to Tenant only upon submission to Landlord
and any Mortgagee (A) prior to commencement of work,

-20-



--------------------------------------------------------------------------------



 



plans and specifications covering all repair work in form and substance
acceptable to Landlord and Mortgagee, and (B) prior to each periodic
disbursement: (1) reasonable evidence that the remaining unapplied Net Award
will be sufficient to pay the remaining unpaid cost of the repair and provide a
reasonable contingency reserve, (2) certificates of Tenant delivered to Landlord
from time to time as such work or repair progresses, each such certificate
describing the work or repair for which Tenant is requesting payment and the
cost incurred by Tenant in connection therewith and stating that Tenant has not
theretofore received payment for such work, (3) owner’s and contractor’s sworn
statements in customary form and appropriate waivers of mechanic’s or
construction liens, (4) architect’s certificates in customary form covering the
work for which payment is requested, and (5) such other requirements as may be
imposed by any Mortgagee. Any Net Award remaining after such repairs have been
made, shall be delivered to Landlord, except that in the event of any temporary
Non-Termination Taking, Tenant shall be entitled to receive the entire Net Award
so remaining, less any costs incurred by Landlord or Mortgagee in connection
therewith. If the cost of any repairs required to be made by Tenant pursuant to
this subparagraph 14(b) shall exceed the amount of the Net Award, the deficiency
shall be paid by Tenant. Notwithstanding anything herein to the contrary, no
payments shall be made to Tenant pursuant to this subparagraph 14(b) if an Event
of Default has occurred and is continuing.
(c)     Notwithstanding anything in this Paragraph 14 to the contrary, if an
Event of Default has occurred and is continuing, Landlord, in the exercise of
its sole and absolute discretion, shall have the right, without limiting
Tenant’s obligations under subparagraphs 14(a) and (b), to receive and retain
the entire award payable with respect to any Condemnation or temporary
governmental taking and to apply the same to any amount due under this Lease in
any manner as Landlord, in its sole discretion, may determine, instead of making
such award available to Tenant for the rebuilding or restoration of the damaged
portion of the Premises or otherwise; provided, however, that if Tenant
purchases the Premises pursuant to an Event of Loss Purchase Offer, Tenant shall
receive a credit for the Net Award retained by Landlord.
(d)     For the purposes of this Lease the term “Net Award” shall mean: (i) all
amounts payable as a result of any Condemnation or other eminent domain or
temporary taking proceeding, less all expenses for such proceeding not otherwise
paid by Tenant in the collection of such amounts (including without limitation,
all costs and expenses (including reasonable counsel fees and expenses) incurred
by Landlord and a first Mortgagee in participating in any Condemnation or
eminent domain or temporary taking proceedings) plus (ii) all amounts payable
pursuant to any agreement with any condemning authority (which agreement shall
be deemed to be a taking) which has been made in settlement of or under threat
of any Condemnation or other eminent domain or temporary taking proceeding
affecting the Premises, less all expenses incurred as a result thereof not
otherwise paid by Tenant in the collection of such amounts (including without
limitation, all costs and expenses (including reasonable counsel fees and
expenses) incurred by Landlord in participating in any Condemnation or eminent
domain or temporary taking proceedings).

-21-



--------------------------------------------------------------------------------



 



15.   Termination of Lease Following Major Casualty, Major Condemnation or
Material Temporary Taking

(a)     If a (1) Casualty, (2) Condemnation, or (3) Material Temporary Taking
shall affect all or a substantial portion of the Premises, and:
(i)     in the case of a Casualty, such Casualty shall be deemed a “total loss”
for insurance purposes or shall be determined to be a loss of such dimension
that the Premises cannot be completely restored or rebuilt within two hundred
seventy (270) days computed from the hypothetical date of commencement of such
construction after adjustment of any insurance claim (a “Major Casualty”);
(ii)     in the case of a Condemnation (other than a temporary taking), such
Condemnation shall, in Tenant’s good faith judgment, as evidenced by a
determination of Tenant’s Board of Directors, render the Premises unsuitable for
restoration for continued use and occupancy in Tenant’s business; or
(iii)     in the case of a Material Temporary Taking, such Material Temporary
Taking shall, in Tenant’s good faith judgment, as evidenced by a determination
of Tenant’s Board of Directors, render the Premises unsuitable for continued use
and occupancy in Tenant’s business during the period affected by such Material
Temporary Taking;
then Tenant may, at its option, exercisable not later than ninety (90) days
after the date of such Major Casualty or Condemnation or the commencement date
of such Material Temporary Taking, deliver to Landlord and the first Mortgagee,
if any, (A) notice (a “Termination Notice”) of its intention to terminate this
Lease on the next rental payment date that occurs not less than ninety (90) days
after the delivery of such notice (the “Termination Date”), (B) in the case of a
Condemnation or Material Temporary Taking, a certificate of an authorized
officer of Tenant describing the event giving rise to such termination and
evidencing the determination of Tenant’s Board of Directors, as required under
subparagraph 15(a)(ii) or (iii) above, (C) in the case of a Major Casualty,
(x) the certificate of an architect licensed in the state in which the Premises
is located stating that the architect has determined, in its good faith
judgment, that the Premises cannot be completely restored or rebuilt for
continued use and occupancy in Tenant’s business within a building construction
period of two hundred seventy (270) days computed from the hypothetical date of
commencement of such construction or (y) written confirmation from the issuer of
the Property Insurance that it will treat the damage to the Improvements as a
“total loss” and (D) an irrevocable offer (a “Event of Loss Purchase Offer”) by
Tenant to Landlord to purchase the Premises on the Termination Date.
(b)     If Landlord shall reject (which rejection, to be effective, must be
accompanied by the written consent of any first Mortgagee to such rejection) the
Event of Loss Purchase Offer by written notice given to Tenant not later than
fifteen (15) days prior to the Termination Date, this Lease shall terminate on
the Termination Date, except with respect to obligations and liabilities of
Tenant or Landlord hereunder, actual or contingent, which have arisen on or
prior to the

-22-



--------------------------------------------------------------------------------



 



Termination Date, upon payment by Tenant of all Basic Rent and Additional Rent
and other sums then due and payable or accrued hereunder to and including the
Termination Date, and the Net Award or Net Insurance Proceeds, as the case may
be, shall belong to Landlord. Tenant shall, on or before the Termination Date,
execute and deliver to Landlord an outright assignment of such award or proceeds
in form and substance reasonably acceptable to Landlord and pay to Landlord an
amount equal to any applicable insurance deductible. Unless Landlord and any
first Mortgagee shall have rejected the Event of Loss Purchase Offer in
accordance with this subparagraph 15(b), Landlord shall be conclusively
considered to have accepted the Event of Loss Purchase Offer. In the event
Landlord accepts the Event of Loss Purchase Offer, then, on the Termination
Date, (1) Tenant shall pay to Landlord a purchase price determined pursuant to
Exhibit 15-1 attached hereto, (2) Landlord shall convey to Tenant or its
designee the Premises and (3) Landlord shall assign to Tenant or its designee
all of Landlord’s interest in the Net Award or Net Insurance Proceeds, as the
case may be, by assignment in form and substance reasonably acceptable to Tenant
or, if Landlord has already received all or a portion of such Net Award or Net
Insurance Proceeds, then Landlord shall pay the same to Tenant or Tenant’s
designee after deducting Landlord’s costs payable by Tenant hereunder. Such sale
shall otherwise be consummated in accordance with Exhibit 15-2 attached hereto.
In the event Tenant fails to deliver the Termination Notice and Event of Loss
Purchase Offer in accordance with the time deadlines set forth in this Paragraph
15, then, at Landlord’s election (which election in order to be effective must
be accompanied by the written notice of first Mortgagee to the effect that such
first Mortgagee also makes such election), Tenant shall have no right to
terminate this Lease, and the Lease will continue in full force and effect, and
in the case of a Condemnation or temporary taking, Tenant shall have no right to
make a claim with the condemning authority (except as provided in the proviso at
the end of the first sentence in subparagraph 14(a)), and the Net Award or Net
Insurance Proceeds, as applicable, shall be made available for restoration in
accordance with the terms of this Lease.

16.   Assignment and Subletting

(a)     Provided no Event of Default has occurred and is continuing, Tenant may
sublet all or any part of the Premises (provided, that each such sublease shall
expressly be made subject to the provisions of this Lease, including
Paragraph 3) and Tenant may assign all its rights and interests under this Lease
without Landlord’s prior consent, except as may be required below in this
Paragraph 16. If Tenant assigns all its rights and interests under this Lease,
the assignee under such assignment shall expressly assume all the obligations of
Tenant hereunder in an instrument, approved by Landlord as to form and substance
(which approval will not be unreasonably withheld, conditioned or delayed) and
delivered to Landlord at the time of such assignment. No assignment or sublease
made as permitted by this Paragraph 16 shall affect or reduce any of the
obligations of Tenant hereunder and (except for assignments pursuant to and in
accordance with subparagraph 16(b)) the Tenant shall remain unconditionally
liable therefor, and all such obligations shall continue in full force and
effect as obligations of a principal and not as obligations of a guarantor or
surety, to the same extent as though no assignment or subletting had been made;
provided that performance by any such assignee or sublessee of any of the
obligations of Tenant under this Lease shall be deemed to be performance by
Tenant. No sublease or assignment made as permitted by this Paragraph 16 shall
impose any obligations on

-23-



--------------------------------------------------------------------------------



 



Landlord or otherwise affect any of the rights of Landlord under this Lease.
Neither this Lease nor the Term hereby demised shall be mortgaged, pledged or
hypothecated by Tenant, nor shall Tenant mortgage or pledge the interest of
Tenant in and to any sublease of the Premises or the rentals payable thereunder.
Any mortgage, pledge, sublease or assignment made in violation of this
Paragraph 16 shall be void. Tenant shall, within ten (10) business days after
the execution and delivery of any such assignment or sublease of all or
substantially all of the Premises, deliver a conformed copy thereof to Landlord.
Within ten (10) business days after the execution and delivery of any sublease
of a portion of the Premises, Tenant shall give notice to Landlord of the
existence and term thereof, and of the name and address of the sublessee
thereunder. In no event shall the term of a sublease of all or part of the
Premises extend beyond the Expiration Date.
(b)     In addition to Tenant’s rights under subparagraph 16(a), Tenant shall
have the right to assign its rights and interests under this Lease, without
Landlord’s prior consent, to (i) the surviving entity in a statutory merger or
consolidation of Tenant with another corporation or entity or (ii) an entity to
which Tenant sells all or substantially all of its assets provided that in the
case of (i) or (ii) (1) the surviving entity or transferee has a net worth (as
determined using generally accepted accounting principles) immediately after
giving effect to such transaction equal to or greater than that of Tenant
immediately prior to such transaction and (2) Tenant gives Landlord no less than
ten (10) days prior written notice of such merger or consolidation or transfer
of assets, as the case may be, together with evidence reasonably satisfactory to
Landlord of the satisfaction of such net worth requirement or (iii) Calamos
Holdings LLC, a Delaware limited liability company presently contemplated to be
established as the owner and operator of the business currently conducted by the
subsidiaries of Tenant and which will, if such transaction occurs, by written
instrument, substantially in the form of Exhibit 16(b) hereto, assume all of the
obligations of Tenant under this Lease.

17.   Financial Statements

(a)     Tenant shall deliver to Landlord and each Mortgagee:
(i)     Quarterly Statements. Within 60 days after the end of each quarterly
fiscal period in each fiscal year of Tenant (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of:
(A)     a consolidated balance sheet of Tenant and its Subsidiaries as at the
end of such quarter, and
(B)     consolidated statements of income, changes in shareholders’ equity and
cash flows of Tenant and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with generally accepted accounting principles (“GAAP”) applicable to
quarterly financial statements

-24-



--------------------------------------------------------------------------------



 



generally, and certified by a senior financial officer of Tenant as fairly
presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year-end adjustments, provided that, if Tenant files
reports with the Commission pursuant to Section 13(a) or Section 15(d) under the
Exchange Act, delivery within the time period specified above of copies of
Tenant’s Quarterly Report on Form 10-Q prepared in compliance with the
requirements therefor and filed with the Commission shall be deemed to satisfy
the requirements of this Section 17(a)(ii).
(ii)     Annual Statements. Within 105 days after the end of each fiscal year of
Tenant, duplicate copies of,
(A)     a consolidated balance sheet of Tenant and its Subsidiaries, as at the
end of such year, and
(B)     consolidated statements of income, changes in shareholders’ equity and
cash flows of Tenant and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances; provided
that, if Tenant files reports with the Commission pursuant to Section 13(a) or
Section 15(d) under the Exchange Act, the delivery within the time period
specified above of the Company’s Annual Report on Form 10-K for such fiscal year
(together with the Company’s annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance with the
requirements therefor and filed with the Commission shall be deemed to satisfy
the requirements of this Section 17(a)(ii).
(b)     Additional Information. Tenant shall deliver to Landlord and each
Mortgagee, with reasonable promptness, such other data and information relating
to the business, operations, affairs, financial condition, assets or properties
of Tenant or any of its Subsidiaries or relating to the ability of Tenant to
perform its obligations hereunder as from time to time may be reasonably
requested by Landlord and any Mortgagee. Notwithstanding the foregoing
provisions of subparagraph 17(a) to the contrary, in the event the Tenant
assigns its interest in this Lease, then the quarterly and annual financial
statements and reports described in subparagraph 17(a) will also be required of
the then Tenant, in addition to any predecessor Tenant except that such
statements and reports shall not be required from any predecessor Tenant in the
case of an assignment pursuant to and in accordance with subparagraph 16(b)
having occurred.

-25-



--------------------------------------------------------------------------------



 



18.   Permitted Contests

So long as no Event of Default has occurred and is continuing, Tenant shall not
be required to (i) pay any Imposition; (ii) comply with any Legal Requirements;
(iii) discharge or remove any lien, encumbrance or charge; or (iv) obtain any
waivers or settlements or make any changes to the physical condition of the
Premises or take any other action with respect to any encroachment, hindrance,
obstruction, violation or impairment referred to in subparagraph 10(b), so long
as Tenant shall contest, in good faith and at its expense, the existence, the
amount or the validity thereof, the amount of the damages caused thereby, or the
extent of its liability therefor, by appropriate proceedings provided that
(A) during the pendency of the contest there is prevented (1) the collection of,
or other realization upon, the tax, assessment, levy, fee, rent or charge or
lien, encumbrance or charge so contested (or in the alternative, Tenant pays the
full amount in dispute under protest), (2) the sale, forfeiture or loss of the
Premises, or any part thereof, or the Basic Rent or any Additional Rent, or any
portion thereof, (3) any interference with the payment of the Basic Rent or any
Additional Rent, or any portion thereof and (4) any impairment of the fair
market value of the Premises; (B) Tenant provides to Landlord and any Mortgagee
such security against any such lien, encumbrance or charge as Landlord or any
Mortgagee shall reasonably request; and (C) such contest shall not subject
Landlord or any Mortgagee to the risk of any criminal liability or any civil
fines or penalties. While any such proceedings are pending, so long as all of
the foregoing conditions continue to be met, Landlord shall not pay, remove or
cause to be discharged the tax, assessment, levy, fee, rent or charge or lien,
encumbrance or charge thereby being contested. Tenant further agrees that each
such contest shall be promptly prosecuted to a final conclusion. Tenant shall
pay, indemnify, defend (with counsel reasonably acceptable to Landlord and any
first Mortgagee) and hold harmless the Indemnified Parties against, any and all
losses, judgments, decrees and costs (including all reasonable attorneys’ fees
and expenses, including attorneys fees incurred to monitor any such proceedings
if reasonably deemed necessary by Landlord or Mortgagee) in connection with any
such contest and shall, promptly after the final settlement, compromise or
determination of such contest, fully pay and discharge the amounts which shall
be levied, assessed, charged or imposed or be determined to be payable therein
or in connection therewith, together will all penalties, fines, interests, costs
and expenses thereof or in connection therewith, and perform all acts, the
performance of which shall be ordered or decreed as a result thereof.

19.   Default Provisions

(a)     Any of the following occurrences or acts shall constitute an event of
default (herein called an "Event of Default") under this Lease:
(i)     If Tenant, from and after the commencement of the Term and during the
continuance of this Lease (and regardless of the pendency of any bankruptcy,
reorganization, receivership, insolvency or other proceedings, at law, in
equity, or before any administrative tribunal, which have or might have the
effect of preventing Tenant from complying with the terms of this Lease), shall
(A) fail to make any payment when due of Basic Rent and such failure continues
for five (5) days after written notice to Tenant thereof, (B) fail to make any
payment when due of Additional Rent and such

-26-



--------------------------------------------------------------------------------



 



failure continues for fifteen (15) days following receipt of written notice to
Tenant thereof, (C) fail to maintain any insurance required under this Lease in
any material respect, or (D) fail to observe or perform any other provision
hereof for thirty (30) days after written notice to Tenant of such failure has
been given, provided, that in the case of any default referred to in this Lease
which is reasonably susceptible of cure but cannot with diligence be cured
within such thirty (30) day period (other than by the payment of money which can
be cured within such thirty (30) day period), then, upon receipt by Landlord of
a certificate of Tenant signed by an officer of Tenant stating the reason such
default cannot be cured within thirty (30) days, describing the efforts being
undertaken by Tenant to cure such default and reasonably estimating the cure
period, and provided that Tenant at all times proceeds with good faith due
diligence to cure such default, the time within which such failure may be cured
shall be extended for such period as may be necessary to complete the curing of
the same with continuous, good faith due diligence (provided further that Tenant
shall provide Landlord with an update of such original certificate, signed by an
officer of Tenant, no less frequently than monthly, which update shall include a
reasonably detailed description of what Tenant is continuing to do and what
Tenant has then accomplished, and a reasonable estimate of how long it will take
to complete the cure), but in no event shall the allowable cure period exceed
one hundred eighty (180) days; or
(ii)     If any representation or warranty of Tenant set forth in the
Participation and Loan Agreement or this Lease, or in any certificate or other
instrument delivered in connection with the requirements of this Lease, shall
prove to be incorrect in any material respect as of the time when the same shall
have been made and as of the time when the incorrectness shall be discovered and
if reasonably susceptible of cure shall not have been cured within thirty
(30) days after receipt of written notice to Tenant thereof, provided that, upon
receipt by Landlord of a certificate of Tenant signed by an officer of Tenant
stating the reason such incorrectness has not been cured within such thirty
(30) day period, describing the efforts being undertaken by Tenant to cure such
default and reasonably estimating the cure period, and provided that Tenant at
all times proceeds with good faith due diligence to cure such default, the time
within which such incorrectness may be cured shall be extended for such period
as may be necessary to complete the curing of the same with continuous, good
faith due diligence (provided further that Tenant shall provide Landlord with an
update of such original certificate, signed by an officer of Tenant, upon
Landlord’s request, which update shall include a reasonably detailed description
of what Tenant is continuing to do and what Tenant has then accomplished, and a
reasonable estimate of how long it will take to complete the cure) but in no
event shall the allowable cure period exceed one hundred eighty (180) days; or
(iii)     If Tenant shall file a petition commencing a voluntary case under the
Federal Bankruptcy Code or any other federal or state law (as now or hereafter
in effect) relating to bankruptcy, insolvency, reorganization, winding-up or
adjustment of debts (hereinafter singly a "Bankruptcy Law” and collectively
"Bankruptcy Laws") or if Tenant shall (A) apply for or consent to the
appointment of, or the taking of possession by, any receiver, custodian,
trustee, United States Trustee or liquidator (or other similar

-27-



--------------------------------------------------------------------------------



 



official) of the Premises or any part thereof or of any substantial portion of
Tenant’s property, or (B) generally not pay its debts as they become due, or
admit in writing its inability to pay its debts generally as they become due or
(C) make a general assignment for the benefit of its creditors, or (D) fail to
controvert in timely and appropriate manner, or in writing acquiesce to, any
petition commencing an involuntary case against Tenant or otherwise filed
against Tenant pursuant to any Bankruptcy Law, or (E) take any action in
furtherance of any of the foregoing; or
(iv)     If an order for relief against Tenant shall be entered in any
involuntary case under the Federal Bankruptcy Code or any similar order against
Tenant shall be entered pursuant to any other Bankruptcy Law, or if a petition
commencing an involuntary case against Tenant or proposing the reorganization of
Tenant under any Bankruptcy Law shall be filed and not be discharged or denied
within ninety (90) days after such filing, or if a proceeding or case shall be
commenced in any court of competent jurisdiction seeking (A) the liquidation,
reorganization, dissolution, winding-up or adjustment of debts of Tenant, or
(B) the appointment of a receiver, custodian, trustee, United States Trustee or
liquidator (or any similar official) of the Premises or any part thereof or of
Tenant or of any substantial portion of Tenant’s property, or (C) any similar
relief as to Tenant pursuant to any Bankruptcy Law, and any such proceeding or
case shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect for ninety (90) days.
(b)     If an Event of Default shall have occurred and be continuing during the
Term, Landlord shall have, in its sole discretion, the following rights:
(i)     To cure any breach or perform any obligations of Tenant under this Lease
and Tenant shall pay Landlord the cost thereof upon demand.
(ii)     To terminate the Term of this Lease by written notice to Tenant.
Thereupon, the Term of this Lease and the estate hereby granted shall terminate
on the date on which Tenant receives written notice thereof from Landlord as
completely and with the same effect as if such date were the date fixed herein
for the expiration of the term of this Lease, and all rights of Tenant hereunder
shall terminate, but Tenant shall remain liable as provided herein.
(iii)     To (A) re-enter and repossess the Premises or any part thereof by due
process, summary proceedings, ejections or otherwise and (B) remove all persons
and property therefrom, whether or not the Lease has been terminated pursuant to
clause (ii) above, Tenant hereby expressly waiving any and all notices to quit,
cure or vacate provided by current or any future law. Landlord shall have no
liability by reason of any such re-entry, repossession or removal. No such
re-entry or taking of possession of the Premises by Landlord shall be construed
as an election on Landlord’s part to terminate the Term of this Lease unless a
written notice of such intention be given to Tenant pursuant to clause
(ii) above.

-28-



--------------------------------------------------------------------------------



 



(iv)     To use reasonable efforts to relet the Premises or any part thereof for
the account of Tenant, in the name of Tenant or Landlord or otherwise, without
notice to Tenant, for such term or terms (which may be greater or less than the
period which would otherwise have constituted the balance of the term of this
Lease) and on such conditions (which may include concessions or free rent) and
for such uses as Landlord, in its absolute discretion, may determine; provided
Landlord shall use reasonable efforts to relet the Premises to the extent
required by applicable law. Landlord may collect and receive any rents payable
by reason of such reletting. Landlord shall not be responsible or liable for any
failure to relet the Premises or any part thereof or for any failure to collect
any rent due upon any such reletting.
(v)     In the event of re-entry or repossession of the Premises or removal of
persons or property therefrom by reason of the occurrence of an Event of
Default, Tenant shall pay to Landlord all Basic Rent and Additional Rent, in
each case to and including the date of such re-entry, repossession or removal;
and, thereafter, until the Term has expired or has been terminated, Tenant
shall, whether or not the Premises shall have been relet, be liable to Landlord
for, and shall pay to Landlord, as liquidated and agreed current damages (A) all
Basic Rent and all Additional Rent as and when such amounts would be payable
under this Lease by Tenant in the absence of any such re-entry, repossession or
removal, together with all expenses of Landlord in connection with such
reletting efforts, if any (including, without limitation, all repossession
costs, brokerage commissions, reasonable attorneys’ fees and expenses,
employee’s expenses, alteration costs (including tenant improvements) and
expenses of preparation for such reletting), less (B) the net proceeds, if any,
of any reletting effected for the account of Tenant pursuant to subparagraph
19(b)(iv) above, provided that any net proceeds received by Landlord in excess
of the amount due from Tenant under clause (A) shall be retained by Landlord.
Notwithstanding the foregoing, in the event any such reletting is for a term
longer than the balance of the Term, Tenant shall be responsible for only a
proportionate part of the expenses based on the balance of the Term as compared
to the fixed minimum term of the reletting. Tenant shall pay such liquidated and
agreed current damages on the dates on which Rent would be payable under this
Lease in the absence of such re-entry, repossession or removal, and Landlord
shall be entitled to recover the same from Tenant on each such date.
(vi)     In the event of the termination of the Term by reason of the occurrence
of an Event of Default, whether or not Landlord shall have collected any damages
pursuant to clause (v) above with respect to the period prior to such
termination, Landlord shall be entitled to recover from Tenant, and Tenant shall
pay to Landlord on demand, as and for liquidated and agreed final damages for
Tenant’s default and in lieu of all liquidated and agreed current damages in
respect of Basic Rent and Additional Rent due beyond the date of such
termination (it being agreed that it would be impracticable or extremely
difficult to fix the actual damages), an amount equal to the sum of (A) the
excess, if any, of (I) the aggregate of all Basic Rent and Additional Rent, in
each case from the date of such termination for what is or would have been, in
the absence of such termination, the then unexpired Term, discounted on a
monthly basis at the then quoted semi-annual yields

-29-



--------------------------------------------------------------------------------



 



(which shall be converted to monthly yields) on U.S. Treasury securities
maturing nearest the end of the Term (as if no termination had occurred) (the
"Discount Rate") over (II) the then fair rental value of the Premises for the
same period, discounted on a monthly basis at the Discount Rate, plus (B) the
amount of all Prepayment Premiums (as defined in Exhibit 15-2)) which may be
payable to any Mortgagee due to a default or required prepayment under any
Mortgage (or under any other loan document entered into in connection with or
pursuant to such Mortgage) which results from such Event of Default or
termination of the Lease, plus (C) Landlord’s other expenses incurred as a
result of such Event of Default. If any applicable law shall limit the amount of
liquidated final damages to less than the foregoing amount, Landlord shall be
entitled to the maximum amount allowable under such law. In no event will
Landlord be obligated to pay any amount to Tenant or otherwise account to Tenant
if the amount specified in clause (A)(II) of this subparagraph 19(b)(vi) is
greater than the amount specified in clause (A)(I) of this subparagraph
19(b)(vi). Tenant agrees that the credit provided to Tenant under clause (A)(II)
of this subparagraph 19(b)(vi) shall fulfill any obligation imposed by law on
Landlord to mitigate its damages.
(vii)     To accept Tenant’s irrevocable purchase offer (the "Default Purchase
Offer") to purchase the Premises which Tenant shall be conclusively presumed to
have made at the price determined pursuant to Exhibit 7 upon the occurrence of
an Event of Default, which offer shall be deemed to be remade every January 1st,
April 1st, July 1st and October 1st that occurs at least thirty-five (35) days
after the occurrence of the Event of Default (each a "Quarterly Default Purchase
Offer Date") until (A) the Term of this Lease has been terminated pursuant to
this Paragraph 19, (B) the Default Purchase Offer or any Quarterly Default
Purchase Offer has been accepted, or (C) no Event of Default shall be
continuing, whichever of (A), (B) or (C) first occurs (each such quarterly offer
being a "Quarterly Default Purchase Offer"). The Default Purchase Offer and each
Quarterly Default Purchase Offer shall be deemed to contain a closing date of
ninety (90) days following the Event of Default or the Quarterly Default
Purchase Offer Date, as applicable, and the purchase shall be governed by the
terms and conditions set forth in Exhibit 15-2.
(c)     No termination of this Lease pursuant to subparagraph 19(b)(ii), by
operation of law or otherwise, and no repossession of the Premises or any part
thereof pursuant to subparagraph 19(b)(iii) or otherwise, and no reletting of
the Premises or any part thereof pursuant to subparagraph 19(b)(iv), and no
payment of any amounts by Tenant under subparagraph 19(b) or the exercise by
Landlord of any of its other rights under subparagraph 19(b) shall relieve
Tenant of either (i) its liabilities and obligations hereunder, all of which
shall survive such expiration, termination, repossession, reletting or purchase
or (ii) any liabilities under this Lease which by express provision of this
Lease survive such expiration, termination, repossession, reletting or purchase.
(d)     Tenant shall reimburse Landlord from time to time upon demand for all
reasonable costs and expenses incurred by Landlord in successfully enforcing any
or all of Landlord’s rights under this Lease, including reasonable attorneys’
fees and expenses.

-30-



--------------------------------------------------------------------------------



 



20.   Additional Rights of Landlord

(a)     The rights and remedies set forth in subparagraph 19(b) may be exercised
in any order and in any combination whatsoever. No right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy, and each and every right and remedy shall be cumulative and in
addition to any other right or remedy given hereunder or now or hereafter
existing at law or in equity. The failure of Landlord to insist at any time upon
the strict performance of any covenant or agreement or to exercise any option,
right, power or remedy contained in this Lease shall not be construed as a
waiver or a relinquishment thereof for the future. A receipt by Landlord of any
Basic Rent, any Additional Rent or any other sum payable hereunder with
knowledge of the breach of any covenant or agreement contained in this Lease
shall not be deemed a waiver of such breach, and no waiver by Landlord of any
provision of this Lease shall be deemed to have been made unless expressed in
writing and signed by Landlord. In addition to other remedies provided in this
Lease, Landlord shall be entitled, to the extent permitted by applicable law, to
injunctive relief in case of the violation, or attempted or threatened
violation, of any of the covenants, agreements, conditions or provision of this
Lease, or to a decree or judgment compelling performance of any of the
covenants, agreements, conditions or provisions of this Lease, or to any other
remedy allowed to Landlord at law or in equity.
(b)     Tenant hereby waives and surrenders for itself and all those claiming
under it, including creditors of all kinds, (i) any right or privilege which it
or any of them may have under any present or future constitution, statute or
rule of law to redeem the Premises or to have a continuance of this Lease for
the Term hereby demised or for a lesser period after termination of Tenant’s
right of occupancy by order or judgment of any court or by any legal process or
writ, or under the terms of this Lease or after the termination of the Term of
this Lease as herein provided, and (ii) the benefits of any present or future
constitution, statute or rule of law which exempts property from liability for
debt or for distress for rent.
(c)     Tenant shall promptly (upon receipt of any invoices therefor) reimburse
Landlord and each Mortgagee for any reasonable costs and expenses incurred by
Landlord and each such Mortgagee in connection with any consents, approvals,
waivers or amendments requested by Tenant of Landlord and/or any Mortgagee or
otherwise required under or in connection with this Lease.

21.   Notices, Demands and Other Instruments

Any notice, demand, request, consent, approval, or other instrument (“Notice”)
which may be permitted, required or desired to be given in connection herewith
shall be given in writing and directed to Tenant or Landlord (as applicable) as
follows:

         
If to Tenant:
  1111 E. Warrenville Road
 
  Naperville, Illinois 60563
 
  Fax:   (630) 245-6343
 
  Attn:   James S. Hamman, Jr.

-31-



--------------------------------------------------------------------------------



 



         
With a copy to:
  Shearman & Sterling LLP
 
  599 Lexington Avenue
 
  New York, New York
 
  Fax:   (212) 848-7179
 
  Attn:   Michael J, Schiavone (34250/5)
 
       
If to Landlord:
  1111 E. Warrenville Road
 
  Naperville, Illinois 60563
 
  Fax:   (630) 245-6343
 
  Attn:   James S. Hamman, Jr.
 
       
With a copy to:
  Shearman & Sterling LLP
 
  599 Lexington Avenue
 
  New York, New York
 
  Fax:   (212) 848-7179
 
  Attn:   Michael J, Schiavone (34250/5)

Notices shall be either (i) personally delivered (including delivery by
reputable overnight or similar courier service) to the offices set forth above,
in which case they shall be deemed delivered on the date of delivery to said
offices, (ii) sent by certified United States mail, return receipt requested, in
which case they shall be deemed delivered on the date shown on the receipt
unless delivery is refused or delayed by the addressee in which event they shall
be deemed delivered on the date of deposit in the United States mail or
(iii) sent by facsimile, provided the sender of such facsimile has evidence that
the facsimile was received by the addressee’s machine, in which case they shall
be deemed delivered on the date of receipt by the addressee’s machine if
received by 3:00 p.m. Central Time or the next business day if received after
3:00 p.m. Central Time. To be effective, copies of all notices to Landlord must
be sent to any first Mortgagee of which Tenant has received written notice at
the address and/or facsimile number specified in such notice (or such other
address and/or facsimile number from time to time specified in writing by such
first Mortgagee). Either party may by written notice to the other party given as
provided hereunder change its address for service of Notice to any other
recognized business address in the continental United States. Any address so
designated shall include a street address for courier delivery.

22.   Transfer by Landlord

Landlord shall be free to transfer its fee interest in the Premises or any part
thereof or interest therein, subject, however, to the terms of this
Paragraph 22. Landlord shall be released from the responsibility for the
performance of any liabilities and obligations which shall arise under the
terms, covenants and conditions of this Lease subsequent to the date of any such
permitted transfer. In no event shall a transfer or sale of Landlord’s interest
under any of the provisions of this Paragraph 22 be binding upon Tenant until
Tenant has received a copy of the original instrument assigning Landlord’s
interest in this Lease. Such instrument shall evidence the fact that such
assignee or transferee has assumed full and complete liability for all future
obligations and responsibilities of Landlord (subject to the limitations set
forth in Paragraph 38

-32-



--------------------------------------------------------------------------------



 



of this Lease), which will arise under, out of and/or in connection with this
Lease from and after the effective date of such assignment or transfer. In the
event that Landlord transfers its interest in this Lease, Tenant agrees to
attorn to such assignee or transferee with respect to Tenant’s obligations under
this Lease so long as such assignee or transferee recognizes Tenant’s rights
under this Lease. Tenant shall, upon Landlord’s or such transferee’s written
request, enter into an attornment agreement providing for such attornment.

23.   Mortgaging by Landlord

Landlord shall be free to grant one or more mortgages, deeds of trust or like
security interest in the Premises and this Lease (individually a “Mortgage”) to
one or more mortgagees, deed of trust trustees or other grantees (individually,
together with each holder of any note secured thereby, a “Mortgagee”) on the
condition that either (a) this Lease shall be superior to the Mortgage, or
(b) if this Lease is to be subordinate to the Mortgage, Tenant receives from the
Mortgagee a nondisturbance agreement reasonably acceptable to Tenant, provided
that in no event shall this Lease be subordinated to a junior mortgage and any
attempted subordination of this Lease to a junior mortgage shall, at the option
of the first Mortgagee, be void and of no effect. Tenant agrees to attorn, at
the request of any Mortgagee, to such Mortgagee or other transferee upon a
transfer of title by reason of foreclosure of such Mortgage or deed in lieu of
foreclosure thereof. No such transfer shall be effective as to Tenant until
Tenant receives written notice thereof and a copy of the deed or other
instrument evidencing such transfer. In connection with any proposed transfer,
pledge or mortgage of Landlord’s fee interest in the Premises or any portion of
the ownership interests in Landlord, Tenant shall, within fifteen (15) days
after Landlord’s written request therefor, provide Landlord and the proposed
transferee and/or Mortgagee with confirmation in writing that Tenant shall
recognize such transferee and Mortgagee as such in the event of the consummation
of the transaction described in such notice.
Without limiting the generality of the foregoing, at the written direction of
Landlord, Tenant shall agree in writing in respect of a first Mortgage for the
benefit of the Mortgagee thereunder that (i) the Mortgagee is a direct assignee
of Landlord’s interest under this Lease and (ii) until said Mortgage has been
released of record, all payments of Basic Rent and Additional Rent (including
any payments in respect of a conveyance of the Premises to Tenant pursuant to
the terms of this Lease) are to be made as set forth in said direction (and such
payments by Tenant to the Mortgagee shall be deemed payments to Landlord under
the Lease) and no subsequent direction by Landlord shall be honored by Tenant
until said Mortgage has been released of record unless the Mortgagee consents in
writing to such subsequent direction. Any Mortgagee which becomes an assignee of
Landlord’s interest in this Lease, whether by foreclosure of a Mortgage or
pursuant to a deed in lieu thereof, or any successor to such assignee, shall not
be obligated to perform any duty, covenant or condition required to be performed
by Landlord under any of the terms hereof (except for obligations that first
arise on and after such time as the Mortgagee shall obtain title to the Premises
following foreclosure or deed in lieu of foreclosure), but on the contrary,
Tenant and Landlord, by their respective executions hereof, each acknowledge and
agree that notwithstanding any such assignment each and all of such duties,
covenants or conditions required to be performed by Landlord shall survive any
such assignment and shall be and remain the sole liability of Landlord. Subject
to

-33-



--------------------------------------------------------------------------------



 



the prior sentence, any transferee of Landlord’s interest which acquires such
interest from a Mortgagee, and any purchaser of such interest at a foreclosure
sale in respect of a Mortgage (or transferee of a deed in lieu of such a
foreclosure), shall not be obligated to any duty, covenant or condition required
to be performed by Landlord under any of the terms hereof, which obligation
first arises prior to said transferee’s or purchaser’s acquisition of Landlord’s
interest under this Lease, shall not otherwise be liable for the defaults of any
prior Landlord hereunder and shall not be obligated to account for or be subject
to any offset in respect of (and Tenant shall be given no credit for) any
payment of rent made more than thirty (30) days in advance of the due date of
such payment unless and then only to the extent such rental payment is actually
received by such Mortgagee or transferee. Without limiting the foregoing, Tenant
acknowledges and agrees that the rights of all such assignees, purchasers and
transferees in and to Basic Rent and Additional Rent shall not be subject to any
abatement whatsoever, or be subject to any defense, setoff, counterclaim or
recoupment or reduction of any kind by reason of any event or circumstance which
occurred prior to the date upon which any such assignee, purchaser or transferee
obtained title to the Premises or the Landlord’s interest in this Lease. Tenant
shall pay when due all fees and expenses of any Mortgagee and its attorneys
which are payable by Landlord pursuant to the terms of the Mortgage and which
arise by reason of any default under this Lease or any request by Tenant for any
amendment or modification of, or waiver or consent relating to, the terms of
this Lease, any assignment or subletting or otherwise affecting the Premises.

24.   Estoppel Certificates

(a)     Tenant shall at any time and from time to time, but not more often than
twice per calendar year, upon not less than fifteen (15) days prior request by
Landlord or any Mortgagee, execute, acknowledge and deliver to such requesting
party executed Tenant’s Certificates substantially in the forms attached hereto
as Exhibits 24-1 and 24-2; together with such other factually correct
information pertaining to this Lease as may be reasonably requested by Landlord
or any Mortgagee. Any such certificate may be relied upon by any Mortgagee,
prospective purchaser or prospective Mortgagee of the Premises.
(b)     Landlord shall at any time and from time to time, but not more often
than twice per calendar year, upon not less than fifteen (15) days prior request
by Tenant, execute, acknowledge and deliver to Tenant (or as Tenant may
reasonably direct), a certificate reciting factually correct information
pertaining to this Lease as reasonably requested by Tenant, including, without
limitation, whether to Landlord’s actual knowledge Tenant is then in default
hereunder, the last dates and amounts of Rent paid hereunder and the dates of
any modifications to this Lease. Such certificates may be relied upon by the
parties to whom Tenant requests that they be addressed, including Tenant’s
lenders or a potential purchaser of Tenant.

25.   No Merger

There shall be no merger of this Lease or the leasehold estate hereby created
with the fee estate in the Premises or any part thereof by reason of the same
person acquiring or holding, directly or indirectly, this Lease or the leasehold
estate hereby created or any interest in this Lease or in such leasehold estate
as well as the fee estate in the Premises or any portion thereof.

-34-



--------------------------------------------------------------------------------



 



26.   Surrender

Upon the termination of this Lease, Tenant shall peaceably surrender the
Premises to Landlord in the condition in which the Premises is to be kept under
the other provisions of this Lease, including without limitation, Paragraph 10.
Tenant shall, at Tenant’s expense, remove from the Premises prior to such
termination all property not owned by Landlord, and immediately repair any
damage caused by such removal. Any such property not so removed shall, at
Landlord’s election, become the property of Landlord. Landlord may thereafter
cause such property to be removed and disposed of and the cost of repairing any
damage caused by such removal shall be borne by Tenant. Notwithstanding anything
to the contrary contained herein, upon termination of this Lease, all building
fixtures and mechanical systems, including, but not limited to, the plumbing,
electrical, heating, ventilation and air conditioning systems, shall remain on
the Premises and shall become the property of Landlord.

28.   Severability

Each and every covenant and agreement contained in this Lease is separate and
independent, and the breach of any thereof by Landlord shall not discharge or
relieve Tenant from any obligation hereunder. If any term or provision of this
Lease or the application thereof to any person or circumstances shall at any
time be invalid and unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances or at any time
other than those to which it is invalid or unenforceable, shall not be affected
thereby, and each such remaining term and provision of this Lease shall valid
and shall be enforced to the extent permitted by law.

29.   Savings Clause

No provision contained in this Lease which purports to obligate the Tenant to
pay any amount of interest or any fees, costs or expenses which are in excess of
the maximum permitted by applicable law shall be effective to the extent that it
calls for payment of any interest or other sums in excess of such maximum.

30.   Binding Effect

Subject to Paragraphs 22 and 23, all of the covenants, conditions and
obligations contained in this Lease shall be binding upon and inure to the
benefit of the respective successors and assigns of Landlord, Tenant and any
Mortgagee.

31.   Memorandum of Lease

Simultaneously with the execution and delivery hereof, Landlord and Tenant shall
enter into and record, at Tenant’s expense, a memorandum of this Lease in the
form of Exhibit 31 attached hereto.

-35-



--------------------------------------------------------------------------------



 



32.   Table of Contents; Headings

The table of contents and headings used in this Lease are for convenient
reference only and shall not to any extent have the effect of modifying,
amending or changing the provisions of this Lease.

33.   Governing Law

This Lease shall be governed by and interpreted under the laws of the state in
which the Premises are located.

34.   Certain Definitions

(a)     The term "Building” means the improvements to be constructed on the
Land. The term “Land” means that certain parcel of land containing approximately
5.3895 acres, with the corresponding legal description and address listed on
Exhibit 1.1 attached hereto and made a part hereof, together with all of
Landlord’s right, title and interest, if any, in and to all easements, rights of
way, appurtenances, strips and gores of land, mineral rights, water rights and
other interests, rights and benefits thereunto belonging, and to all public or
private streets, roads, avenues, alleys, or passways, open or proposed, on or
abutting the parcel of land,
(b)     The term “Change of Control” means any person (as such term is used in
section 13(d) and section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), as in effect on the date hereof) or related
persons constituting a group (as such term is used in Rule 13d-5 under the
Exchange Act), other than Permitted Holders, who become the “beneficial owners”
(as such term is used in Rule 13d-3 under the Exchange Act as in effect on the
date hereof), directly or indirectly, of more than 50% of the total voting power
of all classes then outstanding of Tenant’s Voting Stock.
(c)     The term “COC Lease Prepayment Date” shall mean the date that is sixty
(60) days following the date of the COC Lease Prepayment Notice.
(d)     The term "Legal Requirements” means collectively (i) all laws, rules,
regulations, ordinances or orders, in effect from time to time, of all federal,
state, local, county and other governmental authorities having authority over
the Premises, any portion thereof, the use thereof, Tenant or Landlord,
including without limitation, all Environmental Laws and the Americans With
Disabilities Act of 1990, 42 U.S.C. Section 12101 et seq. and (ii) any
covenants, restrictions or agreements to which the Premises are subject.
(e)     The term "Imposition” means:
(i)     all real estate taxes which either become due during the Term or accrue
during the Term and all other assessments (including assessments for benefits
from public works or improvements, whether or not begun or completed prior to
the commencement of the Term of this Lease and whether or not to be completed
within

-36-



--------------------------------------------------------------------------------



 



the Term), levies, fees, water and sewer rents and charges, and all other
governmental charges of every kind, general and special, ordinary and
extraordinary, whether or not the same shall have been within the express
contemplation of the parties hereto, together with any interest and penalties
thereon, which are, at any time, imposed or levied upon or assessed against
(A) the Premises or any part thereof, (B) any Basic Rent or any Additional Rent,
(C) this Lease or the leasehold estate hereby created or which arise in respect
of the ownership, operation, possession, occupancy or use of the Premises and
which either become due during the Term or accrue during the Term;
(ii)     any gross receipts or similar taxes imposed or levied upon, assessed
against or measured by the Basic Rent or Additional Rent hereunder or levied
upon or assessed against the Premises (but calculated assuming the Basic Rent
and Additional Rent are the only receipts of Landlord);
(iii)     all sales and use taxes which may be levied or assessed against, or
payable by, Landlord or Tenant on account of the acquisition, payment of rent or
leasing or use of the Premises or any portion thereof; and
(iv)     all charges for water, sewer, gas, light, heat, telephone, electricity,
power and other utilities and communications services rendered to or used on or
about the Premises.
(f)     The term "Lease” means this Lease, as amended and modified from time to
time, together with any memorandum or short form of lease entered into for the
purpose of recording.
(g)     The term "Landlord” means the owner of the rights of the Landlord under
this Lease and upon any assignment or transfer of such rights (except an
assignment or transfer made as security for an obligation) any heirs, successors
and assigns. The assignor or transferor shall be relieved of all future duties
and obligations under this Lease provided the assignee or the transferee shall
expressly agree in writing to be bound by and to assume all the covenants of
Landlord hereunder arising from and after such assignment or transfer.
(h)     The term “Permitted Holders” shall mean (i) the Tenant and its
Subsidiaries and employee benefit plans, (ii) John P. Calamos, Sr., Nick P.
Calamos, John P. Calamos, Jr., and their spouses, ancestors, siblings, lineal
descendants (including descendants by adoption) and spouses of their lineal
descendants (hereinafter collectively referred to as “Calamos Family Members” or
individually as a “Calamos Family Member”), (iii) the estate, executor of the
Will or administrator of the Will or of the estate of a Calamos Family Member,
(iv) any trust in which one or more Calamos Family Members has a beneficial
interest, including, without limitation, those certain trusts commonly referred
to as the John P. Calamos 1985 Trust dated August 21, 1985, the John P. Calamos
Annuity Trust dated June 21, 1998 and the John P. Calamos Annuity Trust dated
November 1, 1998, and (v) any corporation, partnership, limited liability
company or similar entity in which one or more Calamos Family Members or trusts
for the benefit of Calamos Family Members have, in the aggregate, either a
direct or indirect beneficial interest or voting control of greater than 50%.

-37-



--------------------------------------------------------------------------------



 



(i)     The term “Responsible Officer” means any of the chief financial officer,
principal accounting officer, treasurer or comptroller of Tenant and any other
officer of Tenant with responsibility for the administration of Section 43
hereof.
(k)     The term “Voting Stock” shall mean capital stock of any class or classes
of a corporation having power under ordinary circumstances to vote for the
election of members of the board of directors of such corporation, or persons
performing similar functions (irrespective of whether or not at the time stock
of any of the class or classes shall have or might have special voting power of
rights by reason of the happening of any contingency).

35.   Assignment of Intangibles

No later than ninety (90) days following the expiration or earlier termination
of this Lease, Landlord may require in a written notice to Tenant that Tenant
assign to Landlord, effective as of such expiration or earlier termination of
the Term, all rights of Tenant in and to such intangible personal property used
by Tenant in connection with the Premises as is designated by Landlord in such
notice, including, without limitation, any contract rights, guaranties,
licenses, permits, registrations and warranties (including without limitation
licenses, permits and registrations pertaining to any clean-up or remediation of
Hazardous Material on or about the Premises to the extent such licenses, permits
and registrations may be assigned to Landlord) but excluding any trade names,
service marks, corporate names, or business licenses used by Tenant in the
operation of its business. Subject to and without release of any obligation of
Tenant to Landlord under this Lease which by the terms of this Lease survives
the termination or expiration of this Lease, including without limitation
Tenant’s indemnity obligations under Paragraphs 7 and 8 of this Lease, Landlord
shall assume any future obligations of Tenant in respect of any such assigned
intangible personal property in form reasonably acceptable to Landlord and
Tenant. Tenant shall execute such assignments and/or bills of sale of the
intangible personal property as Landlord may reasonably request, provided the
same do not impose any additional liability on Tenant and are otherwise
reasonably acceptable to Tenant. The obligations of Tenant under this Paragraph
35 shall survive the expiration or earlier termination of this Lease.

36.   Representation and Warranties

To induce Landlord to enter into this Lease, Tenant makes the representations
and warranties set forth in Exhibit 36 to this Lease.

37.   Exhibits

The Exhibits attached hereto are hereby incorporated by reference into this
Lease and made a part hereof.

-38-



--------------------------------------------------------------------------------



 



38.   Exculpatory Clause

Notwithstanding any provision of this Lease to the contrary, the liability of
Landlord under and with respect to this Lease shall be limited to the interest
of Landlord in the Premises or the proceeds thereof, and any judgment in favor
of Tenant or any party claiming by, through or under Tenant against Landlord
shall be collectible only out of Landlord’s interest in the Premises or the
proceeds thereof, and in no event shall any judgment for damages be entered
against Landlord which is in excess of the value of such interest.

39.   Jury Waiver

Landlord and Tenant each hereby waive any right it may have to trial by jury in
any action or proceeding arising from a dispute under this Lease.

40.   Quiet Enjoyment

So long as Tenant is not in default beyond any applicable notice and cure
periods of any of its covenants and obligations under this Lease, Tenant shall
be entitled to peaceful and quiet enjoyment of the Premises, subject, however,
to the express terms and conditions of this Lease, including without limitation,
Paragraphs 2 and 6 hereof.

41.   Landlord and Tenant Easements

(a)     Landlord shall join in, and shall use reasonable efforts to cause any
Mortgagee to join in and subordinate the Mortgage to, easements or reciprocal
easement agreements (each a "Tenant Easement” and collectively "Tenant
Easements") required for Tenant’s use and operation of the Premises, provided
(A) each such Tenant Easement does not reduce the value of the Premises or the
projected value of the Premises at the end of the Term, (B) Tenant receives no
material consideration for such Tenant Easement, and (C) each such Tenant
Easement is otherwise reasonably acceptable to Landlord and each Mortgagee.
Landlord and each Mortgagee shall not unreasonably withhold, condition or delay
their consent to any such Tenant Easement.
(b)     Tenant shall join in and subordinate this Lease to easements or
reciprocal easement agreements (each a "Landlord Easement” and collectively
"Landlord Easements") which are either (i) reasonably required for the operation
of the Premises (as opposed to Tenant’s business on the Premises) or which (ii)
(A) do not materially interfere with Tenant’s use and operation of the Premises,
(B) impose no material obligations on Tenant and (C) are otherwise reasonably
acceptable to Tenant.

42.   Counterparts

This Lease may be executed in counterparts, each of which shall be fully
effective and all of which together shall constitute one and the same
instrument.

-39-



--------------------------------------------------------------------------------



 



43.   Change of Control.

Tenant shall, within ten (10) business days after any Responsible Officer has
knowledge of the occurrence of any Change of Control, give written notice
thereof (a “COC Notice”) to Landlord and Wells Fargo Bank Northwest, National
Association, not in its individual capacity but solely as trustee, as mortgagee
under that certain Mortgage granted by Landlord dated the date hereof
(“Lender”). If a Change of Control shall have occurred, then Landlord or, so
long as the Debt (as defined in the Mortgage) secured by the Mortgage shall not
be paid in full, Lender on behalf of Landlord, may, at its option, require
Tenant to pay to Landlord (a “Lease Prepayment”) an amount equal to the
aggregate of all Basic Rent, in each case from the COC Lease Prepayment Date for
what is the then unexpired Term, discounted on a monthly basis at the lower of
(x) Discount Rate (as defined in Section 19(b)(vi) hereof) and (y) 6.00% per
annum. Landlord or Lender, as the case may be, may exercise such option by
causing a notice (“COC Lease Prepayment Notice”) of such election to be
delivered to Tenant (and Landlord, if such notice is sent by Lender) not later
than thirty (30) business days following the date of the COC Notice. Upon
consummation of the Lease Prepayment on the COC Lease Prepayment Date, the
obligations of Tenant under the Lease with respect to the payment of Basic Rent
shall be deemed satisfied in full and Tenant shall have no further obligation
with respect thereto; provided, however, the Lease shall otherwise remain in
full force and effect.

-40-



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have executed this Lease as of the day
and year first above set forth.

            Landlord


2020 CALAMOS COURT LLC, a
Delaware limited liability company

      By:   /s/ Patrick H. Dudasik         Name:   Patrick H. Dudasik       
Its: EVP, Chief Financial and
Administrative Officer and Treasurer     

            Tenant


CALAMOS HOLDINGS, INC.,
a Delaware corporation

      By:   /s/ James S. Hamman, Jr.         Name:   James S. Hamman, Jr.       
Its: EVP, General Counsel and Secretary     

-41-



--------------------------------------------------------------------------------



 



Exhibit 1.1
Legal Description

Common Address:   2020 Calamos Court
Naperville, Illinois

Legal Description:
LOT 2 IN CALAMOS CORPORATE CENTER, BEING A RESUBDIVISION OF LOT 4 IN WESTINGS
CORPORATE COMMUNITY SUBDIVISION, ALL IN SECTION 3, TOWNSHIP 38 NORTH, RANGE 9
EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF TO BE
RECORDED IN DUPAGE COUNTY, ILLINOIS, AS CURRENTLY DEPICTED ON THAT CERTAIN
PRELIMINARY FINAL P.U.D. PLAT OF RESUBDIVISION OF CALAMOS CORPORATE CENTER
PREPARED BY V3 CONSULTANTS DATED SEPTEMBER 14, 2004, AND IDENTIFIED AS PROJECT
NO. 03167.05.

 



--------------------------------------------------------------------------------



 



Exhibit 2
Building Plans
The 100% Construction Documents, dated April 2, 2004, including Part 1 of 2 and
Part 2 of 2, for the Calamos Investments Financial Center in Naperville,
Illinois, which documents where prepared by: The Brickman Group, Ltd., Landscape
Architects, Environmental Systems Design, Inc., MEP & FP Engineers, Lohan
Caprile Goeltsch, Architects, Planners and Interior Designers, Chris P. Stefanos
Associates, Inc., Structural Engineers, V3 Consultants, Civil Engineers, S3
Consultants, Food Service Consultants, Sako and Associates, Security
Consultants, Schuler & Shook, Inc., Lighting Consultants and Shiner &
Associates, Acoustic Consultants.

-43-



--------------------------------------------------------------------------------



 



Exhibit 5
Basic Rent

                  Rental Period   Annual Basic Rent   Monthly Basic Rent On any
Basic Rent Payment Date occurring
From Rent Commencement until May 1, 2006:        
 
          $ 237,183.33   For the twelve-month period beginning June 1, 2006 and
each succeeding twelve-month period, as Follows:        
2
  $ 2,931,585.96     $ 244,298.83  
3
  $ 3,019,533.60     $ 251,627.80  
4
  $ 3,110,119.56     $ 259,176.63  
5
  $ 3,203,423.16     $ 266,951.93  
6
  $ 3,299,525.88     $ 274,960.49  
7
  $ 3,398,511.60     $ 283,209.30  
8
  $ 3,500,466.96     $ 291,705.58  
9
  $ 3,605,481.00     $ 300,456.75  
10
  $ 3,713,645.40     $ 309,470.45  
11
  $ 3,825,054.84     $ 318,754.57  
12
  $ 3,939,806.40     $ 328,317.20  
13
  $ 4,058,000.64     $ 338,166.72  
14
  $ 4,179,740.64     $ 348,311.72  
15
  $ 4,305,132.84     $ 358,761.07  
16
  $ 4,434,286.92     $ 369,523.91  
17
  $ 4,567,315,44     $ 380,609.62  
18
  $ 4,704,334.92     $ 392,027.91  
19
  $ 4,845,465.00     $ 403,788.75  
20
  $ 4,990,828.92     $ 415,902.41  

Exh. 5 - 1



--------------------------------------------------------------------------------



 



Exhibit 7
Default Purchase Offer Price
The purchase price to be paid by Tenant to Landlord pursuant to a Default
Purchase Offer or Quarterly Default Purchase Offer shall be the amount set forth
in the column entitled Purchase Price for the relevant period (adjusted, as
necessary, for any payment received during the relevant month in respect of the
promissory note referred to below) in which the Default Purchase Offer or
Quarterly Default Purchase Offer shall occur as follows on the attached sheets,
plus the Make-Whole Premium (as defined in that certain 6.00% senior secured
promissory note in the principal amount of $41,900,000 from Landlord to Wells
Fargo Bank Northwest, National Association, as Trustee):

              Date   Period   Purchase Price  
June 2005
  1   $ 41,900,000.00  
July 2005
  2   $ 41,872,441.67  
August 2005
  3   $ 41,844,745.54  
September 2005
  4   $ 41,816,910.94  
October 2005
  5   $ 41,788,937.16  
November 2005
  6   $ 41,760,823.51  
December 2005
  7   $ 41,732,569.29  
January 2006
  8   $ 41,704,173.81  
February 2006
  9   $ 41,675,636.34  
March 2006
  10   $ 41,646,956.19  
April 2006
  11   $ 41,618,132.64  
May 2006
  12   $ 41,589,164.97  
June 2006
  13   $ 41,560,052.46  
July 2006
  14   $ 41,523,678.89  
August 2006
  15   $ 41,487,123.45  
September 2006
  16   $ 41,450,385.23  
October 2006
  17   $ 41,413,463.33  
November 2006
  18   $ 41,376,356.81  
December 2006
  19   $ 41,339,064.76  
January 2007
  20   $ 41,301,586.25  
February 2007
  21   $ 41,263,920.35  
March 2007
  22   $ 41,226,066.12  
April 2007
  23   $ 41,188,022.62  
May 2007
  24   $ 41,149,788.89  
June 2007
  25   $ 41,111,364.01  
July 2007
  26   $ 41,065,418.03  
August 2007
  27   $ 41,019,242.32  
September 2007
  28   $ 40,972,835.73  

Exh. 7 - 1



--------------------------------------------------------------------------------



 



              Date   Period   Purchase Price  
October 2007
  29   $ 40,926,197.11  
November 2007
  30   $ 40,879,325.30  
December 2007
  31   $ 40,832,219.13  
January 2008
  32   $ 40,784,877.43  
February 2008
  33   $ 40,737,299.01  
March 2008
  34   $ 40,689,482.71  
April 2008
  35   $ 40,641,427.33  
May 2008
  36   $ 40,593,131.66  
June 2008
  37   $ 40,544,594.52  
July 2008
  38   $ 40,488,265.87  
August 2008
  39   $ 40,431,655.56  
September 2008
  40   $ 40,374,762.21  
October 2008
  41   $ 40,317,584.39  
November 2008
  42   $ 40,260,120.68  
December 2008
  43   $ 40,202,369.65  
January 2009
  44   $ 40,144,329.86  
February 2009
  45   $ 40,085,999.88  
March 2009
  46   $ 40,027,378.25  
April 2009
  47   $ 39,968,463.51  
May 2009
  48   $ 39,909,254.19  
June 2009
  49   $ 39,849,748.83  
July 2009
  50   $ 39,782,170.64  
August 2009
  51   $ 39,714,254.57  
September 2009
  52   $ 39,645,998.91  
October 2009
  53   $ 39,577,401.97  
November 2009
  54   $ 39,508,462.05  
December 2009
  55   $ 39,439,177.43  
January 2010
  56   $ 39,369,546.38  
February 2010
  57   $ 39,299,567.18  
March 2010
  58   $ 39,229,238.09  
April 2010
  59   $ 39,158,557.35  
May 2010
  60   $ 39,087,523.20  
June 2010
  61   $ 39,016,133.89  
July 2010
  62   $ 38,936,379.07  
August 2010
  63   $ 38,856,225.47  
September 2010
  64   $ 38,775,671.11  
October 2010
  65   $ 38,694,713.98  
November 2010
  66   $ 38,613,352.06  
December 2010
  67   $ 38,531,583.33  
January 2011
  68   $ 38,449,405.76  
February 2011
  69   $ 38,366,817.30  

-2-



--------------------------------------------------------------------------------



 



              Date   Period   Purchase Price  
March 2011
  70   $ 38,283,815.90  
April 2011
  71   $ 38,200,399.49  
May 2011
  72   $ 38,116,565.99  
June 2011
  73   $ 38,032,313.33  
July 2011
  74   $ 37,939,390.60  
August 2011
  75   $ 37,846,003.25  
September 2011
  76   $ 37,752,148.96  
October 2011
  77   $ 37,657,825.40  
November 2011
  78   $ 37,563,030.22  
December 2011
  79   $ 37,467,761.07  
January 2012
  80   $ 37,372,015.57  
February 2012
  81   $ 37,275,791.35  
March 2012
  82   $ 37,179,086.00  
April 2012
  83   $ 37,081,897.12  
May 2012
  84   $ 36,984,222.31  
June 2012
  85   $ 36,886,059.11  
July 2012
  86   $ 36,778,908.83  
August 2012
  87   $ 36,671,222.79  
September 2012
  88   $ 36,562,998.32  
October 2012
  89   $ 36,454,232.73  
November 2012
  90   $ 36,344,923.31  
December 2012
  91   $ 36,235,067.34  
January 2013
  92   $ 36,124,662.10  
February 2013
  93   $ 36,013,704.82  
March 2013
  94   $ 35,902,192.76  
April 2013
  95   $ 35,790,123.15  
May 2013
  96   $ 35,677,493.18  
June 2013
  97   $ 35,564,300.06  
July 2013
  98   $ 35,441,789.81  
August 2013
  99   $ 35,318,667.01  
September 2013
  100   $ 35,194,928.59  
October 2013
  101   $ 35,070,571.49  
November 2013
  102   $ 34,945,592.59  
December 2013
  103   $ 34,819,988.81  
January 2014
  104   $ 34,693,757.00  
February 2014
  105   $ 34,566,894.03  
March 2014
  106   $ 34,439,396.75  
April 2014
  107   $ 34,311,261.99  
May 2014
  108   $ 34,182,486.55  
June 2014
  109   $ 34,053,067.23  
July 2014
  110   $ 33,913,987.11  

-3-



--------------------------------------------------------------------------------



 



              Date   Period   Purchase Price  
August 2014
  111   $ 33,774,211.59  
September 2014
  112   $ 33,633,737.20  
October 2014
  113   $ 33,492,560.43  
November 2014
  114   $ 33,350,677.78  
December 2014
  115   $ 33,208,085.72  
January 2015
  116   $ 33,064,780.69  
February 2015
  117   $ 32,920,759.14  
March 2015
  118   $ 32,776,017.49  
April 2015
  119   $ 32,630,552.12  
May 2015
  120   $ 32,484,359.43  
June 2015
  121   $ 32,337,435.77  
July 2015
  122   $ 32,180,493.38  
August 2015
  123   $ 32,022,766.28  
September 2015
  124   $ 31,864,250.55  
October 2015
  125   $ 31,704,942.24  
November 2015
  126   $ 31,544,837.38  
December 2015
  127   $ 31,383,932.00  
January 2016
  128   $ 31,222,222.09  
February 2016
  129   $ 31,059,703.64  
March 2016
  130   $ 30,896,372.59  
April 2016
  131   $ 30,732,224.89  
May 2016
  132   $ 30,567,256.44  
June 2016
  133   $ 30,401,463.16  
July 2016
  134   $ 30,225,278.27  
August 2016
  135   $ 30,048,212.46  
September 2016
  136   $ 29,870,261.32  
October 2016
  137   $ 29,691,420.42  
November 2016
  138   $ 29,511,685.32  
December 2016
  139   $ 29,331,051.54  
January 2017
  140   $ 29,149,514.60  
February 2017
  141   $ 28,967,069.97  
March 2017
  142   $ 28,783,713.11  
April 2017
  143   $ 28,599,439.47  
May 2017
  144   $ 28,414,244.47  
June 2017
  145   $ 28,228,123.49  
July 2017
  146   $ 28,031,222.39  
August 2017
  147   $ 27,833,336.78  
September 2017
  148   $ 27,634,461.74  
October 2017
  149   $ 27,434,592.33  
November 2017
  150   $ 27,233,723.57  
December 2017
  151   $ 27,031,850.47  

-4-



--------------------------------------------------------------------------------



 



              Date   Period   Purchase Price  
January 2018
  152   $ 26,828,968.00  
February 2018
  153   $ 26,625,071.12  
March 2018
  154   $ 26,420,154.76  
April 2018
  155   $ 26,214,213.81  
May 2018
  156   $ 26,007,243.16  
June 2018
  157   $ 25,799,237.66  
July 2018
  158   $ 25,580,047.13  
August 2018
  159   $ 25,359,760.64  
September 2018
  160   $ 25,138,372.72  
October 2018
  161   $ 24,915,877.87  
November 2018
  162   $ 24,692,270.53  
December 2018
  163   $ 24,467,545.16  
January 2019
  164   $ 24,241,696.17  
February 2019
  165   $ 24,014,717.93  
March 2019
  166   $ 23,786,604.80  
April 2019
  167   $ 23,557,351.10  
May 2019
  168   $ 23,326,951.13  
June 2019
  169   $ 23,095,399.17  
July 2019
  170   $ 22,852,240.09  
August 2019
  171   $ 22,607,865.22  
September 2019
  172   $ 22,362,268.47  
October 2019
  173   $ 22,115,443.74  
November 2019
  174   $ 21,867,384.89  
December 2019
  175   $ 21,618,085.74  
January 2020
  176   $ 21,367,540.09  
February 2020
  177   $ 21,115,741.72  
March 2020
  178   $ 20,862,684.36  
April 2020
  179   $ 20,608,361.71  
May 2020
  180   $ 20,352,767.44  
June 2020
  181   $ 20,095,895.21  
July 2020
  182   $ 19,826,975.78  
August 2020
  183   $ 19,556,711.75  
September 2020
  184   $ 19,285,096.41  
October 2020
  185   $ 19,012,122.98  
November 2020
  186   $ 18,737,784.69  
December 2020
  187   $ 18,462,074.71  
January 2021
  188   $ 18,184,986.18  
February 2021
  189   $ 17,906,512.20  
March 2021
  190   $ 17,626,645.86  
April 2021
  191   $ 17,345,380.18  
May 2021
  192   $ 17,062,708.18  

-5-



--------------------------------------------------------------------------------



 



              Date   Period   Purchase Price  
June 2021
  193   $ 16,778,622.82  
July 2021
  194   $ 16,482,031.31  
August 2021
  195   $ 16,183,956.84  
September 2021
  196   $ 15,884,392.00  
October 2021
  197   $ 15,583,329.34  
November 2021
  198   $ 15,280,761.37  
December 2021
  199   $ 14,976,680.55  
January 2022
  200   $ 14,671,079.33  
February 2022
  201   $ 14,363,950.11  
March 2022
  202   $ 14,055,285.23  
April 2022
  203   $ 13,745,077.04  
May 2022
  204   $ 13,433,317.80  
June 2022
  205   $ 13,119,999.77  
July 2022
  206   $ 12,793,696.86  
August 2022
  207   $ 12,465,762.43  
September 2022
  208   $ 12,136,188.33  
October 2022
  209   $ 11,804,966.36  
November 2022
  210   $ 11,472,088.28  
December 2022
  211   $ 11,137,545.81  
January 2023
  212   $ 10,801,330.63  
February 2023
  213   $ 10,463,434.37  
March 2023
  214   $ 10,123,848.63  
April 2023
  215   $ 9,782,564.97  
May 2023
  216   $ 9,439,574.88  
June 2023
  217   $ 9,094,869.84  
July 2023
  218   $ 8,736,680.44  
August 2023
  219   $ 8,376,700.10  
September 2023
  220   $ 8,014,919.85  
October 2023
  221   $ 7,651,330.70  
November 2023
  222   $ 7,285,923.61  
December 2023
  223   $ 6,918,689.48  
January 2024
  224   $ 6,549,619.18  
February 2024
  225   $ 6,178,703.52  
March 2024
  226   $ 5,805,933.29  
April 2024
  227   $ 5,431,299.21  
May 2024
  228   $ 5,054,791.96  
June 2024
  229   $ 4,676,402.17  
July 2024
  230   $ 4,284,006.77  
August 2024
  231   $ 3,889,649.39  
September 2024
  232   $ 3,493,320.23  
October 2024
  233   $ 3,095,009.42  

-6-



--------------------------------------------------------------------------------



 



              Date   Period   Purchase Price  
November 2024
  234   $ 2,694,707.06  
December 2024
  235   $ 2,292,403.18  
January 2025
  236   $ 1,888,087.79  
February 2025
  237   $ 1,481,750.82  
March 2025
  238   $ 1,073,382.16  
April 2025
  239   $ 662,971.66  
May 2025
  240   $ 250,509.11  

-7-



--------------------------------------------------------------------------------



 



Exhibit 9
Permitted Exceptions
The following items, to the extent that each affects the Premises, are the
“Permitted Exceptions”:

  1.   Real Estate taxes that are not yet due or payable.     2.   Covenants and
Restrictions (but omitting any such covenant or restriction based on race,
color, religion, sex, handicap, familial status or national origin unless and
only to the extent that said covenant (A) is exempt under Chapter 42,
Section 3607 of the United States Code or (B) relates to handicap but does not
discriminate against handicapped persons), relating in part to walking path
easement, association, assessments and lien therefore, contained in the document
recorded August 9, 2000 as Document No. R2000-122044 which does not contain a
reversionary or forfeiture clause.     3.   Grant to the Illinois Toll Highway
Commission Recorded May 1, 1957 as Document 840858 of a perpetual easement for
highway purposes, including the construction, relocation, operation, regulation
and maintenance of an access or by-pass road over the premises hereinafter
described and releasing the Grantee from all claims for damages to all property
adjoining the said premises belonging to said Grantors which may be sustained by
said Grantors by reason of the taking and using of the property herein described
for highway purposes.     4.   Easement in favor of Nicor, and its successors
and assigns, to install, operate and maintain all equipment necessary for the
purpose of serving the land and other property, together with the right of
access to said equipment, and the provisions relating thereto contained in the
Plat recorded as document No. R1999-227365, said easement also being shown on
the Plat of Westings Corporate Community, aforesaid, affecting:         25 feet
along the West Line and 30 feet along the Southwesterly Lines of Lot 4.     5.  
Building line as shown on Plat of Westings Corporate Community, aforesaid, as
follows:         30 feet along the Northerly Line, 20 feet along the Easterly
Lines, 55 feet along the Westerly Line and 75 feet along the Southwesterly Lines
of Lot 4.     6.   Public Utility and Drainage Easement as shown and set forth
on the Plat of Westings Corporate Community, aforesaid, as follows:        
10 feet along part of the Easterly Line and a 10 foot strip near the Westerly
Line of Lot 4.

 



--------------------------------------------------------------------------------



 



  7.   Reservation for future IDOT dedication as shown and set forth on the Plat
of Westings Corporate Community, aforesaid, as follows:         25 feet along
most of the Westerly Line widening to 48.09 feet as measured along the Southerly
Line of Lot 4 (see Plat for exact location).     8.   IDOT restriction contained
on the Plat of Westings Corporate Community, Aforesaid, as follows:         No
direct address to Illinois Route 59 from Lots 1 and 4.     9.   Driveway
Easement Recorded/Filed August 9, 2000 as Document No. R2000-122047 and the
terms and provisions contained therein.     10.   The following matters of
survey as disclosed on survey made by SPACECO., INC. Dated Apr. 14, 2003, Job
No. 2716:         Gas Main Lines
Storm Sewer Lines.     11.   Terms, provisions and conditions of Access Easement
Reserved in Special Warranty Deed Dated December 27, 2000 Recorded January 2,
2001 as Document R2001-000778 for the purpose of vehicular ingress and egress
over and across that certain roadway depicted in said easement between Westings
Avenue and a pipeline station located on land south of the land.     12.  
Terms, conditions and provisions contained in an unrecorded Landowner/Operator
Agreement and Memorandum of Understanding dated March 2, 2003 between Illinois
Corporate Properties 1, LLC, as “Landowner” and Dukane Farms, Inc., as
“Operator” disclosed on an Alta Statement dated — executed by Illinois Corporate
Properties 1, LLC.

-2-



--------------------------------------------------------------------------------



 



Exhibit 11-A
Description of Tenant’s Initial Improvements
The design development plans, dated June 11, 2004, for the office interiors at
the Calamos Financial Center in Naperville, Illinois, which plans were prepared
by Lohan Anderson, Architects, Planners and Interior Designers, and
Environmental Systems Design, Inc., MEP & FP Engineers.

 



--------------------------------------------------------------------------------



 



Exhibit 11-B
TI Credit Disbursement Procedures
Provided that no Event of Default shall have occurred and be continuing,
Landlord shall disburse the TI Credit in accordance with the following:
(a)     Prior to any payment by Landlord of any portion of the TI Credit, Tenant
shall deliver to Landlord (i) the estimated commencement and completion date for
each trade performing work in the Premises and (ii) an estimate of the total
direct costs of Tenant’s Initial Improvements.
(b)     All payments to be made by Landlord to Tenant in accordance with the
provisions of this Exhibit 11-B shall be paid to Tenant on the twenty-eighth
(28th) day of the month, provided Landlord has received requisitions from Tenant
satisfying the following conditions: Any requisitions for payment presented to
Landlord hereunder shall be in the form of an AIA Application for Payment with
respect to, and in any event contain a complete description of, the Work
completed and in place through the last day of the preceding month, including,
without limitation, a description of the percentage of Work completed by each
subcontractor performing Work in connection with the construction and the
amounts then due and payable in respect thereof and shall be (i) submitted
before the thirteenth (13th) day of each month; (ii) marked “Approved for
Payment”, and be countersigned by Tenant, Tenant’s general contractor and
Tenant’s architect and (iii) shall be accompanied by (A) waivers of liens by
Tenant’s contractor and subcontractors with respect to the Work covered by all
prior requisitions for which payment has been made, (B) certification of
Tenant’s architect in the form reasonably satisfactory to Landlord, and (C) such
other instruments, documents and information pertaining to the requisition as
Landlord may reasonably request. Provided Tenant’s request shall specify that
failure to disapprove the release of the amount requested within ten
(10) business days shall be deemed approval thereof, failure timely to
disapprove the same as aforesaid shall be deemed to be approval thereof in
writing by Landlord. Landlord shall specify in reasonable detail its reason(s)
for any such disapproval.
(c)     In no event shall Landlord be required to disburse any portion of the TI
Credit to pay for materials to be employed in the construction unless and until
such materials are delivered to the Building. Any request for a disbursement of
a portion of the TI Credit in respect of materials, equipment or furnishings
which are not incorporated into the Premises as of the date of the request shall
be accompanied by (i) proof that such stored materials are included within the
coverages of insurance policies carried by Tenant, (ii) evidence reasonably
satisfactory to Landlord that such materials are owned by Tenant free of liens
and claims of third parties and (iii) evidence that such materials are
adequately protected against theft or damage.

-2-



--------------------------------------------------------------------------------



 



Exhibit 15-1
Event of Loss Purchase Offer Price
The purchase price to be paid by Tenant to Landlord pursuant to an Event of Loss
Purchase Offer shall be as follows on the attached sheets (adjusted, as
necessary, for any payment received during the relevant month in respect of the
promissory note referred to below):

                  Date   Period   Purchase Price  
June 2005
    1     $ 41,900,000.00  
July 2005
    2     $ 41,872,441.67  
August 2005
    3     $ 41,844,745.54  
September 2005
    4     $ 41,816,910.94  
October 2005
    5     $ 41,788,937.16  
November 2005
    6     $ 41,760,823.51  
December 2005
    7     $ 41,732,569.29  
January 2006
    8     $ 41,704,173.81  
February 2006
    9     $ 41,675,636.34  
March 2006
    10     $ 41,646,956.19  
April 2006
    11     $ 41,618,132.64  
May 2006
    12     $ 41,589,164.97  
June 2006
    13     $ 41,560,052.46  
July 2006
    14     $ 41,523,678.89  
August 2006
    15     $ 41,487,123.45  
September 2006
    16     $ 41,450,385.23  
October 2006
    17     $ 41,413,463.33  
November 2006
    18     $ 41,376,356.81  
December 2006
    19     $ 41,339,064.76  
January 2007
    20     $ 41,301,586.25  
February 2007
    21     $ 41,263,920.35  
March 2007
    22     $ 41,226,066.12  
April 2007
    23     $ 41,188,022.62  
May 2007
    24     $ 41,149,788.89  
June 2007
    25     $ 41,111,364.01  
July 2007
    26     $ 41,065,418.03  
August 2007
    27     $ 41,019,242.32  
September 2007
    28     $ 40,972,835.73  
October 2007
    29     $ 40,926,197.11  
November 2007
    30     $ 40,879,325.30  
December 2007
    31     $ 40,832,219.13  
January 2008
    32     $ 40,784,877.43  
February 2008
    33     $ 40,737,299.01  
March 2008
    34     $ 40,689,482.71  

Exh. 15-1 - 1



--------------------------------------------------------------------------------



 



                  Date   Period   Purchase Price  
April 2008
    35     $ 40,641,427.33  
May 2008
    36     $ 40,593,131.66  
June 2008
    37     $ 40,544,594.52  
July 2008
    38     $ 40,488,265.87  
August 2008
    39     $ 40,431,655.56  
September 2008
    40     $ 40,374,762.21  
October 2008
    41     $ 40,317,584.39  
November 2008
    42     $ 40,260,120.68  
December 2008
    43     $ 40,202,369.65  
January 2009
    44     $ 40,144,329.86  
February 2009
    45     $ 40,085,999.88  
March 2009
    46     $ 40,027,378.25  
April 2009
    47     $ 39,968,463.51  
May 2009
    48     $ 39,909,254.19  
June 2009
    49     $ 39,849,748.83  
July 2009
    50     $ 39,782,170.64  
August 2009
    51     $ 39,714,254.57  
September 2009
    52     $ 39,645,998.91  
October 2009
    53     $ 39,577,401.97  
November 2009
    54     $ 39,508,462.05  
December 2009
    55     $ 39,439,177.43  
January 2010
    56     $ 39,369,546.38  
February 2010
    57     $ 39,299,567.18  
March 2010
    58     $ 39,229,238.09  
April 2010
    59     $ 39,158,557.35  
May 2010
    60     $ 39,087,523.20  
June 2010
    61     $ 39,016,133.89  
July 2010
    62     $ 38,936,379.07  
August 2010
    63     $ 38,856,225.47  
September 2010
    64     $ 38,775,671.11  
October 2010
    65     $ 38,694,713.98  
November 2010
    66     $ 38,613,352.06  
December 2010
    67     $ 38,531,583.33  
January 2011
    68     $ 38,449,405.76  
February 2011
    69     $ 38,366,817.30  
March 2011
    70     $ 38,283,815.90  
April 2011
    71     $ 38,200,399.49  
May 2011
    72     $ 38,116,565.99  
June 2011
    73     $ 38,032,313.33  
July 2011
    74     $ 37,939,390.60  
August 2011
    75     $ 37,846,003.25  

-2-



--------------------------------------------------------------------------------



 



                  Date   Period   Purchase Price  
September 2011
    76     $ 37,752,148.96  
October 2011
    77     $ 37,657,825.40  
November 2011
    78     $ 37,563,030.22  
December 2011
    79     $ 37,467,761.07  
January 2012
    80     $ 37,372,015.57  
February 2012
    81     $ 37,275,791.35  
March 2012
    82     $ 37,179,086.00  
April 2012
    83     $ 37,081,897.12  
May 2012
    84     $ 36,984,222.31  
June 2012
    85     $ 36,886,059.11  
July 2012
    86     $ 36,778,908.83  
August 2012
    87     $ 36,671,222.79  
September 2012
    88     $ 36,562,998.32  
October 2012
    89     $ 36,454,232.73  
November 2012
    90     $ 36,344,923.31  
December 2012
    91     $ 36,235,067.34  
January 2013
    92     $ 36,124,662.10  
February 2013
    93     $ 36,013,704.82  
March 2013
    94     $ 35,902,192.76  
April 2013
    95     $ 35,790,123.15  
May 2013
    96     $ 35,677,493.18  
June 2013
    97     $ 35,564,300.06  
July 2013
    98     $ 35,441,789.81  
August 2013
    99     $ 35,318,667.01  
September 2013
    100     $ 35,194,928.59  
October 2013
    101     $ 35,070,571.49  
November 2013
    102     $ 34,945,592.59  
December 2013
    103     $ 34,819,988.81  
January 2014
    104     $ 34,693,757.00  
February 2014
    105     $ 34,566,894.03  
March 2014
    106     $ 34,439,396.75  
April 2014
    107     $ 34,311,261.99  
May 2014
    108     $ 34,182,486.55  
June 2014
    109     $ 34,053,067.23  
July 2014
    110     $ 33,913,987.11  
August 2014
    111     $ 33,774,211.59  
September 2014
    112     $ 33,633,737.20  
October 2014
    113     $ 33,492,560.43  
November 2014
    114     $ 33,350,677.78  
December 2014
    115     $ 33,208,085.72  
January 2015
    116     $ 33,064,780.69  

-3-



--------------------------------------------------------------------------------



 



                  Date   Period   Purchase Price  
February 2015
    117     $ 32,920,759.14  
March 2015
    118     $ 32,776,017.49  
April 2015
    119     $ 32,630,552.12  
May 2015
    120     $ 32,484,359.43  
June 2015
    121     $ 32,337,435.77  
July 2015
    122     $ 32,180,493.38  
August 2015
    123     $ 32,022,766.28  
September 2015
    124     $ 31,864,250.55  
October 2015
    125     $ 31,704,942.24  
November 2015
    126     $ 31,544,837.38  
December 2015
    127     $ 31,383,932.00  
January 2016
    128     $ 31,222,222.09  
February 2016
    129     $ 31,059,703.64  
March 2016
    130     $ 30,896,372.59  
April 2016
    131     $ 30,732,224.89  
May 2016
    132     $ 30,567,256.44  
June 2016
    133     $ 30,401,463.16  
July 2016
    134     $ 30,225,278.27  
August 2016
    135     $ 30,048,212.46  
September 2016
    136     $ 29,870,261.32  
October 2016
    137     $ 29,691,420.42  
November 2016
    138     $ 29,511,685.32  
December 2016
    139     $ 29,331,051.54  
January 2017
    140     $ 29,149,514.60  
February 2017
    141     $ 28,967,069.97  
March 2017
    142     $ 28,783,713.11  
April 2017
    143     $ 28,599,439.47  
May 2017
    144     $ 28,414,244.47  
June 2017
    145     $ 28,228,123.49  
July 2017
    146     $ 28,031,222.39  
August 2017
    147     $ 27,833,336.78  
September 2017
    148     $ 27,634,461.74  
October 2017
    149     $ 27,434,592.33  
November 2017
    150     $ 27,233,723.57  
December 2017
    151     $ 27,031,850.47  
January 2018
    152     $ 26,828,968.00  
February 2018
    153     $ 26,625,071.12  
March 2018
    154     $ 26,420,154.76  
April 2018
    155     $ 26,214,213.81  
May 2018
    156     $ 26,007,243.16  
June 2018
    157     $ 25,799,237.66  

-4-



--------------------------------------------------------------------------------



 



                  Date   Period   Purchase Price  
July 2018
    158     $ 25,580,047.13  
August 2018
    159     $ 25,359,760.64  
September 2018
    160     $ 25,138,372.72  
October 2018
    161     $ 24,915,877.87  
November 2018
    162     $ 24,692,270.53  
December 2018
    163     $ 24,467,545.16  
January 2019
    164     $ 24,241,696.17  
February 2019
    165     $ 24,014,717.93  
March 2019
    166     $ 23,786,604.80  
April 2019
    167     $ 23,557,351.10  
May 2019
    168     $ 23,326,951.13  
June 2019
    169     $ 23,095,399.17  
July 2019
    170     $ 22,852,240.09  
August 2019
    171     $ 22,607,865.22  
September 2019
    172     $ 22,362,268.47  
October 2019
    173     $ 22,115,443.74  
November 2019
    174     $ 21,867,384.89  
December 2019
    175     $ 21,618,085.74  
January 2020
    176     $ 21,367,540.09  
February 2020
    177     $ 21,115,741.72  
March 2020
    178     $ 20,862,684.36  
April 2020
    179     $ 20,608,361.71  
May 2020
    180     $ 20,352,767.44  
June 2020
    181     $ 20,095,895.21  
July 2020
    182     $ 19,826,975.78  
August 2020
    183     $ 19,556,711.75  
September 2020
    184     $ 19,285,096.41  
October 2020
    185     $ 19,012,122.98  
November 2020
    186     $ 18,737,784.69  
December 2020
    187     $ 18,462,074.71  
January 2021
    188     $ 18,184,986.18  
February 2021
    189     $ 17,906,512.20  
March 2021
    190     $ 17,626,645.86  
April 2021
    191     $ 17,345,380.18  
May 2021
    192     $ 17,062,708.18  
June 2021
    193     $ 16,778,622.82  
July 2021
    194     $ 16,482,031.31  
August 2021
    195     $ 16,183,956.84  
September 2021
    196     $ 15,884,392.00  
October 2021
    197     $ 15,583,329.34  
November 2021
    198     $ 15,280,761.37  

-5-



--------------------------------------------------------------------------------



 



                  Date   Period   Purchase Price  
December 2021
    199     $ 14,976,680.55  
January 2022
    200     $ 14,671,079.33  
February 2022
    201     $ 14,363,950.11  
March 2022
    202     $ 14,055,285.23  
April 2022
    203     $ 13,745,077.04  
May 2022
    204     $ 13,433,317.80  
June 2022
    205     $ 13,119,999.77  
July 2022
    206     $ 12,793,696.86  
August 2022
    207     $ 12,465,762.43  
September 2022
    208     $ 12,136,188.33  
October 2022
    209     $ 11,804,966.36  
November 2022
    210     $ 11,472,088.28  
December 2022
    211     $ 11,137,545.81  
January 2023
    212     $ 10,801,330.63  
February 2023
    213     $ 10,463,434.37  
March 2023
    214     $ 10,123,848.63  
April 2023
    215     $ 9,782,564.97  
May 2023
    216     $ 9,439,574.88  
June 2023
    217     $ 9,094,869.84  
July 2023
    218     $ 8,736,680.44  
August 2023
    219     $ 8,376,700.10  
September 2023
    220     $ 8,014,919.85  
October 2023
    221     $ 7,651,330.70  
November 2023
    222     $ 7,285,923.61  
December 2023
    223     $ 6,918,689.48  
January 2024
    224     $ 6,549,619.18  
February 2024
    225     $ 6,178,703.52  
March 2024
    226     $ 5,805,933.29  
April 2024
    227     $ 5,431,299.21  
May 2024
    228     $ 5,054,791.96  
June 2024
    229     $ 4,676,402.17  
July 2024
    230     $ 4,284,006.77  
August 2024
    231     $ 3,889,649.39  
September 2024
    232     $ 3,493,320.23  
October 2024
    233     $ 3,095,009.42  
November 2024
    234     $ 2,694,707.06  
December 2024
    235     $ 2,292,403.18  
January 2025
    236     $ 1,888,087.79  
February 2025
    237     $ 1,481,750.82  
March 2025
    238     $ 1,073,382.16  
April 2025
    239     $ 662,971.66  

-6-



--------------------------------------------------------------------------------



 



                  Date   Period   Purchase Price  
May 2025
    240     $ 250,509.11  

-7-



--------------------------------------------------------------------------------



 



Exhibit 15-2
Additional Sales Closing Requirements
The following terms shall apply to any sale of the Premises to Tenant pursuant
to an Event of Loss Purchase Offer, Default Purchase Offer, or Quarterly Default
Purchase Offer.
A.     Basic Rent for any partial month shall be prorated. As Tenant will be
responsible for taxes, utility charges and all amounts payable by Tenant under
the Lease both before and after the closing, there shall be no proration of such
items.
B.     The Premises shall be conveyed by Landlord in their then existing
condition, without warranty of any kind. Landlord need not transfer and convey
to Tenant or its designee any better title thereto than existed as of the
Commencement Date. Tenant shall accept such title, subject to such liens,
encumbrances, charges, exceptions and restrictions on, against or relating to
the Premises arising pursuant to the terms of this Lease, all matters arising by
reason of the acts of Tenant and all Legal Requirements, but free of any
mortgages, liens, encumbrances, charges, exceptions and restrictions which have
been granted by Landlord, except for Landlord Easements, Tenant Easements and
any encumbrances granted at the request of or consented to by Tenant (other than
mortgages granted by Landlord, all of which shall be removed by Landlord at or
before the closing).
C.     On the date fixed for any such purchase, Tenant shall pay to Landlord
(or, unless and until the first Mortgage shall have been released of record, to
the first Mortgagee), at any place within the United States of America
designated by Landlord, (i) the applicable Purchase Price established pursuant
to this Lease, together with all installments of Basic Rent and all other sums
then due to Landlord under this Lease and unpaid to and including the date of
purchase, without offset or deduction for any reason and (ii) the Prepayment
Premiums (defined below) (collectively, the “Purchase Costs”), except that no
Prepayment Premium shall be payable in respect of an Event of Loss Purchase
Offer. Tenant shall also pay all charges incident to such purchase, including
all reasonable attorneys’ fees of Landlord and any first Mortgagee, escrow fees,
recording fees, title insurance premiums and all applicable federal, state and
local taxes (other than any net income or franchise taxes levied upon or
assessed against Landlord) which may be incurred or imposed by reason of such
purchase, including transfer and documentary taxes (collectively, the “Closing
Costs”) (the Purchase Costs and the Closing Costs are collectively called the
“Total Costs”).
D.     On the date fixed for any such purchase, Landlord shall deliver:
1.     A special warranty deed conveying title to the Land Parcel and the
Improvements and covenanting only as to Landlord’s acts (but not those of
others, including prior owners of the Premises).
2.     Release of the Mortgage, if any, and any other liens or encumbrances
created by Landlord, except those (other than mortgages) created by Landlord at
the request of or consented to by Tenant.

Exh. 15-1 - 1



--------------------------------------------------------------------------------



 



3.     An affidavit stating that there is no foreign ownership of Landlord as
described in §1445(b) of the Code or, if there is, describing same as required
by the Code.
4.     Applicable transfer declarations.
5.     An ALTA title policy (at Tenant’s expense), or marked-up commitment
therefor, insuring title to the Premises in Tenant, subject to such liens,
encumbrances, charges, exceptions and restrictions on, against or relating to
the Premises (including those arising pursuant to the terms of this Lease)
permitted hereunder, all matters arising by reason of the acts of Tenant and all
Legal Requirements.
E.     On the date fixed for such purchase, Tenant shall (1) pay the Total Costs
by federal wire transfer of immediately available funds (less any required
federal income tax withholding if the affidavit described in clause D.3 above is
not delivered to Tenant) and (2) deliver applicable transfer declarations and
any other documents required under local law.
F.     Upon the completion of such purchase, but not prior thereto (whether or
not any delay in the completion of, or the failure to complete, such purchase
shall be the fault of Landlord), this Lease and all obligations hereunder
(including Tenant’s obligation to pay Basic Rent) shall terminate, except with
respect to (i) obligations and liabilities of Tenant, actual or contingent,
under this Lease which arose on or prior to the date of such purchase and
(ii) those obligations which survive expiration on earlier termination of this
Lease.
G.     Upon a purchase of the Premises pursuant to an Event of Loss Purchase
Offer, Landlord shall convey the Premises and all its right, title and interest
in and to any Net Award or Net Insurance Proceeds, as applicable (whether or not
such Net Award or Net Insurance Proceeds, as applicable, shall have been
received by Landlord), to Tenant or its designee.
H.     Tenant shall also pay to Landlord all applicable prepayment premiums,
penalties and yield maintenance and other charges, fees and expenses (other than
principal and interest) required to be paid in order for Landlord to obtain a
release of any Mortgage (all such premiums, penalties, yield maintenance,
defeasance costs and charges and other charges, fees and expenses being referred
to collectively as “Prepayment Premiums") except that no Prepayment Premium
shall be payable in respect of an Event of Loss Purchase Offer.

-2-



--------------------------------------------------------------------------------



 



Exhibit 16(b)
Form of Assumption Agreement
Assumption Agreement dated as of made by Calamos Holdings, LLC, a Delaware
limited liability company (the “New Tenant”), in favor of Wells Fargo Bank
Northwest, National Association, as Trustee (“Lender”) and the entities listed
on Schedule A attached to the Participation and Loan Agreement and their
successors and assigns (the “Holders”), each of which is a party to (or a
transferee of a party to) that certain Participation and Loan Agreement dated as
of September ___, 2004 among 2020 Calamos Court LLC, a Delaware limited
liability company (the “Borrower”), Calamos Holdings, Inc., a Delaware
Corporation (the “Existing Tenant”), the Lender and the Holders (the “Loan
Agreement”). Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Loan Agreement.
W i t n e s s e t h:
Whereas, pursuant to a corporate reorganization consummated on ___, 20___, the
Existing Tenant has contributed all or substantially all its assets to the New
Tenant and the New Tenant has assumed all of the rights, duties, liabilities and
obligations of the Existing Tenant, including all of the rights, duties,
liabilities and obligations of the Existing Tenant under the Loan Agreement and
the Lease (the “Transaction”); and
Whereas, the New Tenant, as the transferee or lessee of all or substantially all
of the Existing Tenant’s assets pursuant to the Transaction, shall receive
direct and indirect benefits by reason of the investments made by the Holders
under the Loan Agreement (which benefits are hereby acknowledged); and
Whereas, the Lease requires, as a condition precedent to the consummation of the
Transaction, that the New Tenant execute and deliver this Agreement;
Now Therefore, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
New Tenant hereby agrees as follows:
1.     Assumption. (a) The New Tenant, as the transferee of all or substantially
all of the Existing Tenant’s assets pursuant to the Transaction, hereby
unconditionally and expressly assumes, confirms and agrees to perform and
observe each and every one of the covenants, rights, promises, agreements,
terms, conditions, obligations, duties and liabilities of the Existing Tenant
under the Loan Agreement and the Lease and under any documents, instruments or
agreements executed and delivered or furnished, or to be executed and delivered
or furnished, by the Existing Tenant in connection therewith, and to be bound by
all agreements made by the Existing Tenant with respect to any matter set forth
therein.
(b)     All references to the Existing Tenant in the Loan Agreement, the Lease
or any document, instrument or agreement executed and delivered or furnished, or
to be

Exh. 15-1 - 1



--------------------------------------------------------------------------------



 



executed and delivered or furnished, in connection therewith shall be deemed to
be references to the New Tenant, except for references to the Existing Tenant
relating to its status prior to the consummation of the Transaction.
2.     Representations and Warranties. The New Tenant hereby accepts and assumes
all obligations and liabilities of the Existing Tenant related to each
representation or warranty made by the Existing Tenant in the Loan Agreement or
the Lease or any other document, instrument or agreement executed and delivered
or furnished in connection therewith. The New Tenant further represents,
warrants and affirms for the benefit of the Lender that each of such
representations and warranties contained in the Loan Agreement and the Lease
(with such modifications as are necessary to account for New Tenant being a
limited liability company, rather than a corporation) is true and correct with
respect to the New Tenant on and as of the date hereof and as of the date of
consummation of the Transaction. Each such representation and warranty, as so
modified, is incorporated by reference herein in its entirety. The New Tenant
further represents and warrants that no Default or Event of Default has occurred
and is continuing, or as a result of the transactions contemplated hereby, will
occur under the Lease.
3.     Opinions of Counsel. Lender shall receive opinions in form and substance
reasonably satisfactory to Lender from the counsel of the Existing Tenant and
the New Tenant covering the legal existence of New Tenant, due authorization,
execution, delivery and enforceability of this Assumption Agreement and “no
conflicts” with New Tenant’s organizational documents, laws and material
contracts, subject to standard and customary exceptions and assumptions.
4.     Further Assurances. At any time and from time to time, upon Lender’s
request and at the sole expense of the New Tenant, the New Tenant will promptly
execute and deliver any and all further instruments and documents and will take
such further action as Lender may reasonably deem necessary to effect the
purposes of this Agreement.
5.     Amendment, Etc. No amendment or waiver of any provision of this Agreement
shall be effective, unless the same be in writing and executed in accordance
with the provisions of the Lease.
6.     Binding Effect; Assignment. This Agreement shall be binding upon the New
Tenant, and shall inure to the benefit of the Landlord and the Lender and their
respective successors and assigns.
7.     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

-2-



--------------------------------------------------------------------------------



 



In Witness Whereof, the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer on the date first above
written.

            Calamos Holdings, LLC, a Delaware limited liability company
      By:           Name:           Title:        

Agreed and consented
to this ___day of
_______________
Calamos Holdings, Inc., a Delaware corporation

                By:           Name:           Title:        

-3-



--------------------------------------------------------------------------------



 



Exhibit 24-1
Estoppel Certificate
The undersigned, Calamos Holdings, Inc. (the “Tenant”), a Delaware corporation,
is the tenant under a lease (the “Lease”) dated October 7, 2004, between the
Tenant and 2020 Calamos Court LLC, as the landlord (the “Landlord”), of certain
real property located in the County of DuPage in the State of Illinois, commonly
known as 2020 Calamos Court legally described on attached Exhibit A (the
“Premises”). With the understanding that Wells Fargo Bank Northwest, National
Association (“Lender”) a bank organized under the laws of the United States,
will rely upon the covenants, representations and statements made herein in
making a mortgage loan of $41,900,000 (the “Loan”) to Landlord evidenced by a
Promissory Note (the “Note”) in the aggregate principal amount of the Loan,
executed by Landlord in favor of Lender and secured by a Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing Statement (the
“Mortgage”) creating a first lien on the Premises and Landlord’s interest in the
Lease and by an Assignment of Leases and Rents (the “Assignment of Leases and
Rents”) creating a direct and absolute assignment to Lender of all of Landlord’s
rights, title and interest as Landlord in and to the Lease and all rent due
thereunder, Tenant hereby covenants, represents and warrants as follows (terms
used herein which are not otherwise defined herein shall have the meaning
ascribed to them in the Lease):
1.     The Tenant is the owner and holder of all rights, title and interest in
the leasehold estate created by the Lease and has no actual knowledge of any
prior assignment of the Landlord’s interest in the Lease, except as described
above in favor of Lender.
2.     [There is no ongoing construction of Improvements at the Premises.] To
the best of Tenant’s knowledge, the Improvements comply with all Legal
Requirements.
3.     The Landlord does not have any unsatisfied obligations to the Tenant
arising out of or incurred in connection with the construction of the
Improvements on the Premises, the sale of the Premises to the Landlord or the
leasing of the Premises to the Tenant, and no defense or right of termination,
offset, abatement or counterclaim exists with respect to any rents or other sums
payable or to become payable by the Tenant under the Lease.
4.     [All permits and certificates of occupancy, if any, required for the
operation of the Premises by the Tenant have been obtained, and the Premises may
be used for the purposes contemplated by the Tenant in accordance with
applicable Legal Requirements.]
5.     Attached hereto is a true and correct copy of the Lease and the following
amendments thereto: [If none, state “None.”] The Lease is in full force and
effect and has not been modified, supplemented, canceled or amended in any
respect except as stated above.
6.     The term of the Lease commenced on ___, ___, and continues through
May 31, 2025 unless extended as provided in the Lease. Tenant has commenced
paying rent without offset or abatement. [As of the date hereof, the Tenant is
obligated to pay rent in monthly installments in an amount not less than $___,

 



--------------------------------------------------------------------------------



 



subject to adjustment as provided in the Lease, which rent obligation is
continuing and is not past due or delinquent in any respect.] No installment of
rent has been or will be prepaid more than thirty (30) days before it comes due.
7.     The Premises comprise a building used for general office purposes.
8.     To the best of Tenant’s knowledge after reasonable inquiry, no event has
occurred or is continuing which would constitute a default by either the Tenant
or the Landlord under the Lease or would constitute such a default but for the
requirement that notice be given or that a period of time elapse or both. The
representations and warranties contained in Exhibit 36 to the Lease are true and
correct as of the date hereof. No offset exists with respect to any rents or
other sums payable or to become payable by the Tenant under the Lease.
9.     Beginning with the payment of Basic Rent due ___, the Tenant agrees to
pay to Lender all rentals and any other sums due Landlord whatsoever under the
Lease without offset, counterclaim, deduction, defense, abatement, deferment or
diminution for any reason, on or before such date such payments are due to the
Landlord under the Lease and Tenant, will not, for any reason whatsoever, seek
to recover from Lender any monies paid to the Lender by virtue of the Lease.
10.     Beginning with the payment of Basic Rent due ___, Tenant hereby
acknowledges the Landlord’s authorization and direction to Tenant to make all
payments due under the Lease directly to Lender until otherwise advised in
writing by Lender by wire transfer of immediately available funds to ___, for
credit to ___, Account No. ___Re: Loan No. ___, with reference to the Landlord.
11.     The Tenant agrees to deliver to Lender duplicate original copies of all
notices, offers, undertakings, demands, statements, financial reports, documents
or other communications which it delivers to Landlord pursuant to the Lease.
12.     Tenant shall promptly deliver to Lender copies of all financial
statements and other reports required to be delivered to Landlord under the
Lease.
13.     Without the prior written consent of the Lender, Tenant agrees not to
enter into any agreement subordinating, terminating, amending or modifying the
Lease, so long as the Loan has not been repaid in full. Any attempted
subordination, modification, amendment or termination shall be void. In the
event that the Lease shall be amended, modified or supplemented with the
Lender’s prior written consent, the Lease as so amended, modified or
supplemented shall continue to be subject to the provisions of this Certificate.
14.     This Certificate may not be modified orally or in any manner other than
by an agreement, in writing, signed by the parties hereto and their respective
successors in interest. This Certificate shall inure to the benefit of and be
binding upon the parties hereto, and their respective successors and assigns,
and to no other person or entities. The representations,

-2-



--------------------------------------------------------------------------------



 



warranties and agreements made herein shall survive the closing of the Loan
between the Lender and Landlord.
15.     Tenant agrees that it shall attorn to and recognize Lender as the
Landlord under the Lease, should Lender become the Landlord under the Lease.
16.     In the event title to the Premises, or any part thereof, is acquired by
or becomes vested in the Tenant, whether pursuant to the Lease or otherwise,
there shall be no merger of estates and the Lease shall not terminate or be
affected thereby unless and until the Mortgage has been released.
17.     For so long as the Loan is outstanding, Lender or its designee may, upon
reasonable notice and without undue interference with Tenant’s business, but not
more than once per calendar year, enter upon the Premises during regular
business hours to visit or inspect the Premises and discuss the affairs,
finances and accounts of Tenant applicable to the Premises or the Lease at such
reasonable times as Lender or its designee may request.
18.     The execution, delivery and performance of the Lease or this Certificate
by Tenant does not violate any material Legal Requirement or result in any
default in the terms of any material agreement or instrument to which Tenant is
a party or create any lien, charge or encumbrance upon Tenant’s property.
19.     The Lease and this Certificate have been duly authorized, executed and
delivered by Tenant and constitute legal, valid and binding instruments
enforceable against Tenant in accordance with their respective terms, except
that such other terms may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).
20.     The provisions of the Lease were negotiated at arms length and no
consent, authorization or approval of any government authority is necessary in
connection with Tenant’s execution, delivery or performance of the Lease or this
Certificate.
21.     Except as set forth herein, as between Landlord and Tenant, the
execution and delivery of this Certificate shall in no way expand the rights or
obligations of the Landlord or Tenant arising under the Lease.
22.     This Certificate and the agreements, representations and warranties made
herein shall be governed by the laws of State in which the Premises are located.
23.     There are no occupants of the Premises other than Tenant, which is using
the Premises for its operations in accordance with the terms of the Lease, other
than [LIST ANY SUB-TENANTS].

-3-



--------------------------------------------------------------------------------



 



In Witness Whereof, this Certificate has been duly executed and delivered by the
undersigned as of ___, ___.

            Tenant


Calamos Holdings, Inc.,
a Delaware corporation
      By:           Name:           Title:      

-4-



--------------------------------------------------------------------------------



 



Exhibit 24-2
Estoppel Certificate
The undersigned, Calamos Holdings, Inc. (the “Tenant”) is the tenant under a
lease (the “Lease”) dated October 7, 2004 between the Tenant and 2020 Calamos
Court LLC, a Delaware limited liability company, as the landlord (the
“Landlord”) of certain real property located in the County of DuPage in the
State of Illinois, as described on attached Exhibit A (the “Premises”). With the
understanding that ___ (“Purchaser”) will rely upon the representations and
warranties made herein in purchasing the Premises and accepting an assignment of
Landlord ‘s interest in the Lease [or purchasing the ownership interests in
Landlord], Tenant hereby represents and warrants as follows (terms used herein
without definition shall have the meaning ascribed to them in the Lease):
1.     The Tenant is the owner and holder of all rights, title and interest in
the leasehold estate created by the Lease and has no actual knowledge of any
prior assignment of the Landlord’s interest in the Lease except the assignment
by Landlord pursuant to [reference mortgage and/or assignment of leases and
rents].
2.     [The construction of Improvements on the Premises has been completed.] To
the best of Tenant’s knowledge, the Improvements comply with all Legal
Requirements.
3.     The Landlord does not have any unsatisfied obligations to the Tenant
arising out of or incurred in connection with the construction of the
Improvements on the Premises, the sale of the Premises to the Landlord or the
leasing of the Premises to the Tenant, and no defense or right of termination,
offset, abatement or counterclaim exists with respect to any rents or other sums
payable or to become payable by the Tenant under the Lease.
4.     All permits and certificates of occupancy, if any, required for the
operation of the Premises by the Tenant have been obtained, and the Premises may
be used for the purposes contemplated by the Tenant in accordance with
applicable Legal Requirements.
5.     Attached hereto is a true and correct copy of the Lease and the following
amendments thereto: [If none, state “None.”] The Lease is in full force and
effect and has not been modified, supplemented, canceled or amended in any
respect except as stated above.
6.     The term of the Lease commenced on ___and continues through ___unless
extended as provided in the Lease. Tenant has commenced paying rent without
offset or abatement. As of the date hereof, the Tenant is obligated to pay rent
in monthly installments in an amount not less than $___, subject to adjustment
as provided in the Lease, which rent obligation is continuing and is not past
due or delinquent in any respect. No installment of rent has been or will be
prepaid more than thirty (30) days before it comes due.
7.     The Premises comprise a building used for general office purposes.

 



--------------------------------------------------------------------------------



 



8.     To the best of Tenant’s knowledge after reasonable inquiry, no event has
occurred or is continuing which would constitute a default by either the Tenant
or the Landlord under the Lease or would constitute such a default but for the
requirement that notice be given or that a period of time elapse or both. The
representations and warranties contained in Exhibit 36 to the Lease are true and
correct as of the date hereof.
9.     There are no occupants of the Premises other than Tenant, which is using
the Premises for its operations in accordance with the terms of the Lease,
except for [LIST ANY SUB-TENANTS].
10.     The execution, delivery and performance of the Lease or this Certificate
by Tenant does not violate any Legal Requirement or result in any default in the
terms of any agreement or instrument to which Tenant is a party or create any
lien, charge or encumbrance upon Tenant’s property.
11.     The Lease and this Certificate have been duly authorized, executed and
delivered by Tenant and constitute legal, valid and binding instruments
enforceable against Tenant in accordance with their respective terms, except
that such other terms may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally incurred (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).
12.     The provisions of the Lease were negotiated at arms length and no
consent, authorization or approval of any government authority is necessary in
connection with Tenant’s execution, delivery or performance of the Lease.
13.     This Certificate and the representations and warranties made herein
shall be governed by the laws of State in which the Premises are located.

-2-



--------------------------------------------------------------------------------



 



In Witness Whereof, this Certificate has been duly executed and delivered by the
undersigned as of ___, ___.

            Tenant


Calamos Holdings, Inc.,
a Delaware corporation
      By:           Name:           Title:      

-3-



--------------------------------------------------------------------------------



 



Exhibit 31
Memorandum Of Lease

     
Document No. ____________
   
 
   
Memorandum of Lease
   
 
   
This Memorandum Of Lease is made as of the 7th day of October, 2004, by and
between 2020 Calamos Court LLC, a Delaware limited liability company, having an
address at c/o Calamos Holdings, Inc., 1111 East Warrenville Road, Naperville,
Illinois, as landlord (“Landlord”), and Calamos Holdings, Inc., a Delaware
corporation, having an address at 1111 East Warrenville Road, Naperville,
Illinois, as tenant (“Tenant”).
   
 
   
Landlord and Tenant have entered into a Lease dated as of the date first set
forth above (hereinafter called the “Lease"), wherein and whereby Landlord
demised and leased to Tenant the real property situated at 2020 Calamos Court,
County of DuPage, State of Illinois, which property is described on the attached
Exhibit A (hereinafter called the “Premises”); and Landlord and Tenant wish
hereby to place notice of the Lease of record.
 
This instrument was drafted by and should be returned to:

James Hamman, Jr., Esq. Calamos Holdings, Inc. 1111 East Warrenville Road
Naperville, Illinois 60563 (630) 245-7274
 
   
 
 
Parcel Identification Number:
 
 
07-03-105-001-000

The Lease became effective on October 7, 2004 and will expire at 11:59 p.m.
(CST) on May 31, 2025.
This instrument is made for the purpose of giving notice of the Lease and
Tenant’s and Landlord’s rights and duties thereunder.
This instrument is subject in every respect to the rental and other terms,
covenants and conditions contained in the Lease and is made and executed by the
parties hereto with the understanding and agreement that nothing herein
contained shall in any manner alter, modify or vary the rental or any of the
other terms, covenants and conditions of the Lease.

 



--------------------------------------------------------------------------------



 



Notice is hereby given that Landlord will not be liable for any labor, services
or materials furnished or to be furnished to Tenant, or to anyone holding the
Premises or any part thereof, and that no mechanic’s, construction or other
liens for any such labor, services or materials shall attach to or affect the
interest of Landlord in and to the Premises.

-2-



--------------------------------------------------------------------------------



 



In Witness Whereof, Landlord and Tenant have duly caused to be executed this
Memorandum of Lease under seal as of the day and year first above written.

            Landlord

2020 Calamos Court LLC,
a Delaware limited liability company
      By:           Name:           Title:        

            Tenant

Calamos Holdings, Inc.,
a Delaware corporation
      By:           Name:           Title:      

-3-



--------------------------------------------------------------------------------



 



           
State of  
    )  
 
    ) SS
County of
    )  

On the ___day of October in the year 2004, before me, the undersigned, a Notary
Public in and for said state, personally appeared ___personally known to me or
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.



            Notary Public, State of ________

  My Commission Expires:     

(Seal)


           
State of  
    )  
 
    ) SS
County of
    )  

On the ___day of October in the year 2004, before me, the undersigned, a Notary
Public in and for said state, personally appeared ___personally known to me or
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.



            Notary Public, State of ________

  My Commission Expires:     

(Seal)


-4-



--------------------------------------------------------------------------------



 



Exhibit A
The Premises

 



--------------------------------------------------------------------------------



 



Exhibit 36
Representations and Warranties
(a)     Tenant is a corporation duly existing and in good standing under the
laws of the jurisdiction of its incorporation, is authorized to do business and
is in good standing in the state where the Premises are located, and has the
power and authority and all necessary licenses and permits to enter into and
perform its obligations under this Lease.
(b)     This Lease has been duly authorized, executed and delivered by Tenant
and constitutes the valid and binding obligation of Tenant enforceable against
Tenant in accordance with its terms, subject to bankruptcy, insolvency or
similar laws affecting creditors’ rights generally, and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law).
(c)     The execution and delivery of this Lease and compliance by Tenant with
all of its provisions do not contravene any Legal Requirements. The execution
and delivery of this Lease and compliance by Tenant with all of its provisions
do not contravene the provisions of, or constitute a default under, its
organizational documents or any material provision of any material indenture,
mortgage, contract or other agreement or instrument to which Tenant is a party
or by which it or any of its Property may be bound or affected or results in the
creation of any lien upon the property of Tenant.
(d)     There are no proceedings pending or, to the knowledge of Tenant,
threatened, and to the knowledge of Tenant there is no existing basis for any
such proceedings, against or affecting Tenant in any court or before any
governmental authority or arbitration board or tribunal which, if adversely
determined, could reasonably be expected to materially and adversely affect
Tenant, the Premises or Tenant’s interest in this Lease or materially impair the
ability of Tenant to perform its obligations under this Lease. Tenant is not in
default with respect to any order of any court or governmental authority or
arbitration board or tribunal which default could reasonably be expected to
materially adversely affect Tenant, the Premises or Tenant’s interest in this
Lease or materially impair the ability of Tenant to perform its obligations
under this Lease.
(e)     The execution and delivery of this Lease and the consummation of the
transactions contemplated hereby do not require the consent, approval or
authorization of, or filing, registration or qualification with any governmental
authority or any other Person, except for such of the foregoing that have been
made or obtained.
(f)     Tenant has its principal place of business, principal office and office
where it keeps its records, leases and other documents and instruments relating
to its business at its address set forth in Paragraph 21 of this Lease.
(g)     (i)     To the best of Tenant’s knowledge, all tax returns and reports
required by law to be filed by Tenant have been duly filed and no material
taxes, assessments, contributions, fees or other governmental charges upon it or
any of its assets or income which are due and payable thereon are delinquent,
except to the extent that such taxes, assessments, contributions,

 



--------------------------------------------------------------------------------



 



fees or charges are being contested in good faith and by proper proceedings and
against which appropriate reserves are being maintained.
(j)     (i) Since June 30, 2004, there has been no material adverse change in
the financial condition of Tenant and its consolidated subsidiaries and there
are no conditions existing which could reasonably be expected to cause a
material adverse change thereto; (ii) the historical income statement data and
historical cash flow data of Tenant for the years ended December 31, 2001, 2002
and 2003 and for the six months ended June 30, 2004 and the historical balance
sheet data of Tenant as of December 31, 2002 and 2003 and June 30, 2004, in each
case as provided by Tenant to Landlord, are true, complete and correct in all
material respects and such financial data have been compiled in accordance with
generally accepted accounting principles on a consistent basis (except that the
selected financial data set forth under the caption “Selected Financial
Information”) and fairly present the results of operations and financial
condition of Tenant and its subsidiaries for the periods covered; and (iii) the
pro forma income statement data of Tenant for the six months ended June 30, 2004
and the pro forma balance sheet data of Tenant as of June 30, 2004, in each case
as provided by Tenant to Landlord, fairly present in all material respects the
information contained therein and the assumptions used in the preparation
thereof are reasonable.
Capitalized terms used in this Exhibit and not otherwise defined in this Lease
shall have the meanings ascribed below for the purposes of this Exhibit and the
Lease:
“Best of Tenant’s knowledge” or any substantially similar phrase means to the
best knowledge of the officers of Tenant charged with responsibility for the
Premises, at least one such officer having conducted reasonable inquiry into the
particular matter in question.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Lien” shall mean any mortgage, pledge, security interest, lien, encumbrance or
other charge of any kind on Property.
“Person” shall mean an individual, partnership, corporation, limited liability
company, limited liability partnership, trust or unincorporated organization and
a government or agency or political subdivision thereof.
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 